Exhibit 10.2

Execution Version

 

 

 

SENIOR SECURED CREDIT AGREEMENT

dated as of

August 28, 2019

among

SOLAR CAPITAL LTD.,

CITIBANK, N.A.,

as Administrative Agent

The LENDERS Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

$545,000,000

 

 

CITIBANK, N.A.,

J.P. MORGAN SECURITIES LLC.,

as Joint Lead Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

 

Defined Terms

     2  

SECTION 1.02.

 

Classification of Loans and Borrowings

     42  

SECTION 1.03.

 

Terms Generally

     42  

SECTION 1.04.

 

Accounting Terms; GAAP

     43  

SECTION 1.05.

 

Currencies; Currency Equivalents

     44   ARTICLE II

 

THE CREDITS

 

SECTION 2.01.

 

The Commitments

     45  

SECTION 2.02.

 

Loans and Borrowings

     46  

SECTION 2.03.

 

Requests for Syndicated Borrowings and Term Borrowings

     47  

SECTION 2.04.

 

Swingline Loans

     48  

SECTION 2.05.

 

Letters of Credit

     51  

SECTION 2.06.

 

Funding of Borrowings

     56  

SECTION 2.07.

 

Interest Elections

     57  

SECTION 2.08.

 

Termination, Reduction or Increase of the Commitments

     59  

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

     62  

SECTION 2.10.

 

Prepayment of Loans

     64  

SECTION 2.11.

 

Fees

     67  

SECTION 2.12.

 

Interest

     69  

SECTION 2.13.

 

Alternate Rate of Interest

     70  

SECTION 2.14.

 

Increased Costs

     71  

SECTION 2.15.

 

Break Funding Payments

     73  

SECTION 2.16.

 

Taxes

     74  

SECTION 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Set offs

     78  

SECTION 2.18.

 

Mitigation Obligations; Replacement of Lenders

     81  

SECTION 2.19.

 

Defaulting Lender Provisions

     82  

SECTION 2.20.

 

Effective Date Allocations

     85   ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.

 

Organization; Powers

     86  

SECTION 3.02.

 

Authorization; Enforceability

     86  

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     86  

 

i



--------------------------------------------------------------------------------

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     87  

SECTION 3.05.

 

Litigation

     87  

SECTION 3.06.

 

Compliance with Laws and Agreements

     87  

SECTION 3.07.

 

Taxes

     88  

SECTION 3.08.

 

ERISA

     88  

SECTION 3.09.

 

Disclosure

     88  

SECTION 3.10.

 

Investment Company Act; Margin Regulations

     88  

SECTION 3.11.

 

Material Agreements and Liens

     89  

SECTION 3.12.

 

Subsidiaries and Investments

     89  

SECTION 3.13.

 

Properties

     90  

SECTION 3.14.

 

Affiliate Agreements

     90  

SECTION 3.15.

 

Anti-Terrorism Laws; Anti-Corruption Laws

     90  

SECTION 3.16.

 

EEA Financial Institution

     91   ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.

 

Effective Date

     91  

SECTION 4.02.

 

Each Credit Event

     94  

SECTION 4.03.

 

Additional Provisions

     94   ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01.

 

Financial Statements and Other Information

     96  

SECTION 5.02.

 

Notices of Material Events

     99  

SECTION 5.03.

 

Existence; Conduct of Business

     100  

SECTION 5.04.

 

Payment of Obligations

     100  

SECTION 5.05.

 

Maintenance of Properties; Insurance

     100  

SECTION 5.06.

 

Books and Records; Inspection and Audit Rights

     100  

SECTION 5.07.

 

Compliance with Laws

     102  

SECTION 5.08.

 

Certain Obligations Respecting Subsidiaries; Further Assurances

     102  

SECTION 5.09.

 

Use of Proceeds

     103  

SECTION 5.10.

 

Status of RIC and BDC

     103  

SECTION 5.11.

 

Investment Policies

     103  

SECTION 5.12.

 

Portfolio Valuation and Diversification, Etc

     104  

SECTION 5.13.

 

Calculation of Borrowing Base

     108   ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01.

 

Indebtedness

     121  

SECTION 6.02.

 

Liens

     122  

SECTION 6.03.

 

Fundamental Changes

     123  

 

ii



--------------------------------------------------------------------------------

SECTION 6.04.

 

Investments

     125  

SECTION 6.05.

 

Restricted Payments

     126  

SECTION 6.06.

 

Certain Restrictions on Subsidiaries

     127  

SECTION 6.07.

 

Certain Financial Covenants

     127  

SECTION 6.08.

 

Transactions with Affiliates

     128  

SECTION 6.09.

 

Lines of Business

     128  

SECTION 6.10.

 

No Further Negative Pledge

     128  

SECTION 6.11.

 

Modifications of Longer-Term Documents

     129  

SECTION 6.12.

 

Payments of Longer-Term Indebtedness

     129  

SECTION 6.13.

 

Immaterial Subsidiaries

     130   ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01.

 

Appointment and Authority

     134  

SECTION 8.02.

 

Administrative Agent Individually

     134  

SECTION 8.03.

 

Duties of Administrative Agent; Exculpatory Provisions

     136  

SECTION 8.04.

 

Reliance by Administrative Agent

     137  

SECTION 8.05.

 

Delegation of Duties

     137  

SECTION 8.06.

 

Resignation of Administrative Agent

     137  

SECTION 8.07.

 

Non-Reliance on Administrative Agent and Other Lender Parties

     139  

SECTION 8.08.

 

Removal of Administrative Agent

     140  

SECTION 8.09.

 

No Other Duties

     141  

SECTION 8.10.

 

Trust Indenture Act

     141  

SECTION 8.11.

 

[reserved]

     141  

SECTION 8.12.

 

Collateral Agent

     141   ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.

 

Notices; Electronic Communications

     141  

SECTION 9.02.

 

Waivers; Amendments

     144  

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     147  

SECTION 9.04.

 

Successors and Assigns

     150  

SECTION 9.05.

 

Survival

     156  

SECTION 9.06.

 

Counterparts; Integration; Effectiveness; Electronic Execution

     156  

SECTION 9.07.

 

Severability

     157  

SECTION 9.08.

 

Right of Setoff

     157  

SECTION 9.09.

 

Governing Law; Jurisdiction; Etc

     158  

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     158  

 

iii



--------------------------------------------------------------------------------

SECTION 9.11.

 

Judgment Currency

     159  

SECTION 9.12.

 

Headings

     160  

SECTION 9.13.

 

Treatment of Certain Information; Confidentiality

     160  

SECTION 9.14.

 

USA Patriot Act

     161  

SECTION 9.15.

 

Existing Agreements

     162  

SECTION 9.16.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     162  

SECTION 9.17.

 

German Bank Separation Act

     163  

 

iv



--------------------------------------------------------------------------------

ANNEX A    –    Approved Third Party Appraisers SCHEDULE I    –    Commitments
SCHEDULE II    –    Material Agreements and Liens SCHEDULE III    –   
Investments SCHEDULE IV    –    Transactions with Affiliates SCHEDULE V    –   
Moody’s Industry Classification Group List

SCHEDULE VI

SCHEDULE 2.09

  

–

–

  

Approved Dealers and Approved Pricing Services

Amortization Schedule

SCHEDULE 3.12(a)

SCHEDULE 6.01

  

–

–

  

Subsidiaries

Existing Indebtedness

EXHIBIT A    –    Form of Assignment and Assumption EXHIBIT B    –    Form of
Guarantee and Security Agreement EXHIBIT C    –    Form of Borrowing Base
Certificate EXHIBIT D-1    –   

Form of Foreign Lender U.S. Tax Compliance Certificate

(Foreign Lenders Non-Partnerships)

EXHIBIT D-2    –   

Form of Foreign Lender U.S. Tax Compliance Certificate

(Foreign Participants Non-Partnerships)

EXHIBIT D-3    –   

Form of Foreign Lender U.S. Tax Compliance Certificate

(Foreign Participants Partnerships)

EXHIBIT D-4    –   

Form of Foreign Lender U.S. Tax Compliance Certificate

(Foreign Lenders Partnerships)

EXHIBIT E

EXHIBIT F

  

–

–

  

Form of Solvency Certificate

Form of Payoff Letter

 

v



--------------------------------------------------------------------------------

SENIOR SECURED CREDIT AGREEMENT (this “Agreement”) dated as of August 28, 2019,
among SOLAR CAPITAL LTD., a Maryland corporation, CITIBANK, N.A., as
Administrative Agent, the LENDERS and ISSUING BANK party hereto, and JPMORGAN
CHASE BANK, N.A., as Syndication Agent.

PRELIMINARY STATEMENTS

(1)    The Borrower, certain of the Lenders, the Issuing Bank and the
Administrative Agent are parties to the Senior Secured Credit Agreement, dated
as of June 29, 2012 (as amended, supplemented or otherwise modified from time to
time through the Effective Date (as defined below), the “June 2012 Credit
Agreement”) under which such Lenders provided (a) a revolving credit facility in
the aggregate principal amount of $450,000,000 for the making of Syndicated
Loans to the Borrower, (b) a term loan credit facility in the aggregate
principal amount of $35,000,000 for the making of a Term Loan to the Borrower,
(c) a swingline credit facility in the aggregate principal amount of $80,000,000
for the making of Swingline Loans to the Borrower, and (d) a Letter of Credit
facility for the account of the Borrower, and in each case, such Lenders are
prepared to replace the June 2012 Credit Agreement in its entirety upon the
terms and conditions hereof.

(2)    Subject to the terms hereof, (a) the Syndicated Lenders agree to provide
a revolving credit facility in the aggregate principal amount of $470,000,000
for the making of Syndicated Loans to the Borrower, (b) the initial Term Loan
Lenders agree to make Term Loans on the Effective Date in the aggregate
principal amount of $75,000,000, (c) the Swingline Lenders agree to provide a
swingline credit facility in the aggregate principal amount of $80,000,000 for
the making of Swingline Loans to the Borrower, and (d) the Issuing Bank agrees
to consider issuing Letters of Credit (in its sole and absolute discretion and
subject to the terms and provisions of Section 2.05) for the account of the
Borrower, in each case, on the terms and provisions set forth herein.

(4)    Subject to the terms hereof, the Borrower shall use the proceeds of the
initial Syndicated Loans hereunder and the proceeds of the Term Loan to
refinance all outstanding obligations of the Borrower under the June 2012 Credit
Agreement.

(5)    By their execution hereof, the Lenders have agreed to make Syndicated
Loans, the Term Loan and Swingline Loans to the Borrower and to acquire
participations in Letters of Credit that the Issuing Bank has agreed to issue in
its discretion in accordance with Section 2.05, as applicable, in the amounts
and on the terms and provisions set forth herein.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“2022 Notes” means the Borrower’s Series B Senior Notes due 2022 issued under
that certain First Supplement to Note Purchase Agreement, dated as of
February 15, 2017, as amended, in an aggregate outstanding principal amount of
$150,000,000 on the Effective Date.

“2022 Tranche C Notes” means the Borrower’s Series C Senior Notes due 2022
issued under that certain Second Supplement to Note Purchase Agreement, dated as
of December 28, 2017, as amended, in an aggregate outstanding principal amount
of $21,000,000 on the Effective Date.

“2023 Notes” means the Borrower’s Senior Notes due 2023 issued under that
certain Second Supplemental Indenture, dated as of November 22, 2017, among the
Borrower and U.S. Bank National Association, as trustee, in an aggregate
outstanding principal amount of $75,000,000 on the Effective Date.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Portfolio Investments held by the
Obligors.

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Portfolio Investments held by the Obligors (excluding any Cash
held by the Administrative Agent pursuant to Section 2.05(k)).

“Adjusted LIBO Rate” means, for the Interest Period (a) for any Eurocurrency
Borrowing denominated in any Currency (other than Canadian Dollars), an interest
rate

 

2



--------------------------------------------------------------------------------

per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(i) the LIBO Rate for such Interest Period as determined pursuant to the
provisions of clause (a) of the definition of “LIBO Rate” multiplied by (ii) the
Statutory Reserve Rate for such Interest Period and (b) for any Eurocurrency
Borrowing denominated in Canadian Dollars, an interest rate equal to the LIBO
Rate for such Interest Period as determined pursuant to the provisions of clause
(b) of the definition of “LIBO Rate”.

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13(c).

“Affected Currency” has the meaning assigned to such term in Section 2.13.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor in the ordinary
course of business.

“Affiliate Agreements” means, collectively, (a) the Management Agreement,
(b) the Amended and Restated Administration Agreement, dated as of October 29,
2013, between the Borrower and Solar Capital Management, LLC, and (c) the
Trademark License Agreement, dated as of December 17, 2009, between the Borrower
and Solar Capital Partners, LLC.

“Agreed Foreign Currency” means, at any time, Euros, English Pounds Sterling,
Canadian Dollars and, with the agreement of each Multicurrency Lender and the
Administrative Agent, any other Foreign Currency, so long as, in respect of any
such specified Foreign Currency or other Foreign Currency, at such time (a) such
Foreign Currency is dealt with in the London interbank deposit market or the
relevant local market, if applicable, (b) such Foreign Currency is freely
transferable and convertible into Dollars in the London foreign exchange market
or the relevant local market, if applicable and (c) no central bank or other
governmental authorization in the country of issue of such Foreign Currency
(including, in the case of the Euro, any authorization by

 

3



--------------------------------------------------------------------------------

the European Central Bank) is required to permit use of such Foreign Currency by
any Multicurrency Lender for making any Loan hereunder and/or to permit the
Borrower to borrow and repay the principal thereof and to pay the interest
thereon, unless such authorization has been obtained and is in full force and
effect.

“Agreement” has the meaning assigned to such term in the Preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the LIBO Rate for loans with an
Interest Period of one (1) month in effect on such date plus 1%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the LIBO Rate, or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate, the LIBO Rate or the Federal Funds
Effective Rate, as the case may be.

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977 (15
U.S.C. §§ 78dd-1, et seq.), as amended, the UK Bribery Act 2010 and all other
laws, rules, and regulations of any jurisdiction applicable to any Obligor and
its Affiliates concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means any applicable requirement of law related to money
laundering or financing terrorism including the Patriot Act, the Trading with
the Enemy Act, The Currency and Foreign Transactions Reporting Act (also known
as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959), the International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq., as amended) and the Anti-Terrorism Order.

“Anti-Terrorism Order” means Section 1 of Executive Order 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism, as amended and in effect from time to
time.

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.

“Applicable Financial Statements” means, as at any date, the most-recent audited
financial statements of the Borrower delivered to the Lenders, provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Change (the “Pre-existing MAC”)
shall exist

 

4



--------------------------------------------------------------------------------

(regardless of when it occurred), then the “Applicable Financial Statements” as
at said date means the Applicable Financial Statements in effect immediately
prior to such delivery until such time as the Pre-existing MAC shall no longer
exist.

“Applicable Margin” means,

(a)     if the Gross Borrowing Base (as of the most recently delivered Borrowing
Base Certificate) is equal to or greater than 1.85 times the Covered Debt Amount
(as of the most recently delivered Borrowing Base Certificate), (i) with respect
to any ABR Loan, 1.00% per annum, and (ii) with respect to any Eurocurrency
Loan, 2.00% per annum and

(b)     if the Gross Borrowing Base (as of the most recently delivered Borrowing
Base Certificate) is less than 1.85 times the Covered Debt Amount (as of the
most recently delivered Borrowing Base Certificate), (i) with respect to any ABR
Loan, 1.25% per annum, and (ii) with respect to any Eurocurrency Loan, 2.25% per
annum. Any change in the Applicable Margin due to a change in the ratio of the
Gross Borrowing Base to the Covered Debt Amount as set forth in any Borrowing
Base Certificate shall be effective from and including the day immediately
succeeding the date of delivery of such Borrowing Base Certificate; provided
that (x) if any Borrowing Base Certificate has not been delivered in accordance
with Section 5.01(d), then from and including the day immediately succeeding the
date on which such Borrowing Base Certificate was required to be delivered, the
Applicable Margin shall be the Applicable Margin set forth in clause (b) above,
to and including the date on which the required Borrowing Base Certificate is
delivered and (y) at any time that an Event of Default has occurred and is
continuing to but excluding the date on which such Event of Default shall cease
to be continuing, the Applicable Margin shall be the Applicable Margin set forth
in clause (b) above.

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Dollar Commitments, Multicurrency Commitments and Term Loans represented
by such Lender’s Dollar Commitments, Multicurrency Commitments and Term Loans.
If the Dollar Commitments and/or Multicurrency Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Dollar
Commitments and/or Multicurrency Commitments most recently in effect, giving
effect to any assignments.

 

5



--------------------------------------------------------------------------------

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule VI or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

“Approved Electronic Communication” means each Communication that any Obligor is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Obligor to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (a) any Borrowing Request,
Letter of Credit request, Swingline Loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (b) any notice pursuant to Section 2.10(a), (b), (c), or
(d) and any other notice relating to the payment of any principal or other
amount due under any Loan Document prior to the scheduled date therefor, (c) all
notices of any Default or Event of Default and (d) any notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Article IV or any other condition
to any Borrowing or other extension of credit hereunder or any condition
precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 9.01(b).

“Approved Fund” means, with respect to any Lender that is a fund that invests in
bank loans and similar commercial extensions of credit, any other fund that
invests in bank loans and similar commercial extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Approved Pricing Service” means a pricing or quotation service as set forth on
Schedule VI or any other pricing or quotation service approved by the Directing
Body and designated in writing to the Administrative Agent (which designation
shall be accompanied by a copy of a resolution of the Directing Body that such
pricing or quotation service has been approved by the Borrower).

 

6



--------------------------------------------------------------------------------

“Approved Third-Party Appraiser” means any Independent third-party appraisal
firm designated by the Borrower in writing to the Administrative Agent (which
designation shall be accompanied by a copy of a resolution of the Directing Body
that such firm has been approved by the Borrower for purposes of assisting the
Directing Body in making valuations of portfolio assets to determine the
Borrower’s compliance with the applicable provisions of the Investment Company
Act). It is understood and agreed that, so long as the same are Independent
third-party appraisal firms approved by the Directing Body, the entities set
forth on Annex A shall be deemed to be Approved Third-Party Appraisers.

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the Value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of the Borrower and its
Subsidiaries, to (b) the aggregate amount of Indebtedness of the Borrower and
its Subsidiaries. For the purposes of calculating the Asset Coverage Ratio,
Indebtedness of an SBIC Subsidiary outstanding as of the date of such
calculation shall be excluded from the calculation of Asset Coverage Ratio to
the extent and in the manner that such Indebtedness may be excluded from the
asset coverage requirements of sections 18(a) and 61(a) of the Investment
Company Act pursuant to an effective exemptive order issued by the US Securities
and Exchange Commission.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

7



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of the Borrower as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Solar Capital Ltd., a Maryland corporation.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Term ABR Loans made, converted or
continued on the same date, (c) all Eurocurrency Loans of the same
Class denominated in the same Currency that have the same Interest Period,
and/or (d) any Swingline Loan.

“Borrowing Base” has the meaning assigned to such term in Section 5.13(a).

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit C and appropriately completed.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
or a Term Borrowing, as the case may be, in accordance with Section 2.03.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.

 

8



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet or statement of assets and liabilities, as applicable, of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Banks (and “Cash Collateralization” has a corresponding meaning).

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a)    U.S. Government Securities, in each case maturing within three (3) months
from the date of acquisition thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A 1 from S&P and at least P 1 from Moody’s;

(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency, provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A 1 from S&P and at least P 1 from Moody’s; and

 

9



--------------------------------------------------------------------------------

(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days from the date of acquisition thereof for U.S. Government
Securities and entered into with (i) a financial institution satisfying the
criteria described in clause (c) of this definition or (ii) a bank or
broker-dealer having (or being a member of a consolidated group having) at such
date of acquisition, a credit rating of at least A 1 from S&P and at least P 1
from Moody’s,

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Obligors in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.

“CDOR” when used in reference to any Loan or Borrowing in Canadian Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the CDO Rate.

“CDO Rate” means, with respect to any CDOR Loan for any Interest Period, the
average rate for bankers acceptances with a tenor equal to the Interest Period
as displayed on the Reuters screen page that displays such rate (currently
CDOR01) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) (the “CDO Screen Rate”) as of 10:00 a.m. (Toronto
time) on the first day of such Interest Period; provided that to the extent that
no CDO Screen Rate is available for a particular Interest Period, the “CDO Rate”
shall be the rate per annum that results from interpolating on a linear basis
between the CDO Screen Rate for the longest tenor for which a CDO Screen Rate is
available that is shorter than such Interest Period and the CDO Screen Rate for
the shortest tenor for which a CDO Screen Rate is available that is longer than
such Interest Period, in each case as of 10:00 a.m. (Toronto time) on the first
day of such Interest Period.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than Solar Capital Partners,
LLC, the Managing Member or any of their respective Affiliates, of shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the

 

10



--------------------------------------------------------------------------------

Borrower; (b) the occupation of a majority of the seats (other than vacant
seats) on the Directing Body by Persons who were neither (y) nominated by the
requisite members of the Directing Body nor (z) appointed by a majority of the
directors so nominated; or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group other than Solar Capital Partners, LLC, the
Managing Member or any of their respective Affiliates.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Citibank” means Citibank, N.A.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Loans,
Syndicated Multicurrency Loans, Term Loans, Swingline Dollar Loans or Swingline
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender, a Multicurrency Lender or a Term Lender; and,
when used in reference to any Commitment, refers to whether such Commitment is a
Dollar Commitment, Multicurrency Commitment or Term Commitment. The “Class” of a
Letter of Credit refers to whether such Letter of Credit is a Dollar Letter of
Credit or a Multicurrency Letter of Credit.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agent” means Citibank, N.A. in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

 

11



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time and with respect to
any Obligor, the requirement that:

(a)    the Administrative Agent shall have received from such Obligor either
(i) a counterpart of the Guarantee and Security Agreement duly executed and
delivered on behalf of such Obligor or (ii) in the case of any Person that
becomes an Obligor after the Effective Date, a supplement to the Guarantee and
Security Agreement, in the form specified therein, duly executed and delivered
on behalf of such Obligor;

(b)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded with respect to such
Obligor to create the Liens intended to be created by the Guarantee and Security
Agreement on the property of such Obligor and perfect such Liens to the extent
required by, and with the priority required by, the Guarantee and Security
Agreement, shall have been filed, registered or recorded or delivered to the
Administrative Agent for filing, registration or recording;

(c)    such Obligor shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder; and

(d)    within thirty (30) days after the request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree in its
discretion), deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties (as defined
in the Guarantee and Security Agreement), of counsel for the Obligors reasonably
acceptable to the Administrative Agent as to such matters set forth in this
definition as the Administrative Agent may reasonably request with respect to
such Obligor (excluding, in any event, as to the priority of any Liens).

“Collateral Pool” means, at any time, each Portfolio Investment that has been
Delivered (as defined in the Guarantee and Security Agreement) to the Collateral
Agent and is subject to the Lien of the Guaranty and Security Agreement, and
then only for so long as such Portfolio Investment continues to be Delivered as
contemplated therein and in which the Collateral Agent has a first-priority
perfected Lien as security for the Secured Obligations (subject to any Lien
permitted by Section 6.02 hereof), provided that in the case of any Portfolio
Investment in which the Collateral Agent has a first-priority perfected security
interest pursuant to a valid Uniform Commercial Code filing (and for which no
other method of perfection with a higher priority is possible), such Portfolio
Investment may be included in the Borrowing Base so long as all remaining
actions to complete “Delivery” are satisfied in full within 7 days of such
inclusion.

 

12



--------------------------------------------------------------------------------

“Combined Debt Amount” means, as of any date, (i) the aggregate amount of the
Dollar Commitments and the Multicurrency Commitments as of such date (or, if
greater, the Revolving Credit Exposures of all Lenders as of such date) plus
(ii) the aggregate outstanding amount of Term Loans as of such date plus
(iii) the aggregate amount of outstanding Designated Indebtedness.

“Commitment Increase” has the meaning assigned to such term in Section 2.08(e).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e).

“Commitment Termination Date” means the fourth anniversary of the Effective
Date.

“Commitments” means, collectively, the Dollar Commitments, the Multicurrency
Commitments and the Term Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Obligor or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Connection Income Taxes” means Other Connection Income Taxes that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profit Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” means any entity which (a) is a “controlled
foreign corporation” (within the meaning of Section 957 of the Code) or
(b) substantially all the assets of which consist of equity or debt in entities
described in clause (a) of this definition.

 

13



--------------------------------------------------------------------------------

“Convertible Debt” means unsecured Indebtedness that is convertible into Equity
Interests of the Borrower and/or settled through the payment of Cash (which may
be guaranteed by any or all of the Subsidiary Guarantors).

“Covered Debt Amount” means, on any date, the sum of (a) all of the Revolving
Credit Exposures of all Lenders on such date plus (b) the outstanding principal
amount of Term Loans on such date plus (c) the aggregate amount of Other Covered
Indebtedness on such date plus (d) from the date that is nine months prior to
the maturity date of any Unsecured Longer-Term Indebtedness that matures less
than six months after the Maturity Date, the outstanding amount of any such
Unsecured Longer-Term Indebtedness minus (e) the LC Exposures fully cash
collateralized on such date pursuant to Section 2.05(k); provided that, the
aggregate principal amount of (i) the 2022 Notes, (ii) the 2022 Tranche C Notes
and (iii) the 2023 Notes, shall be excluded from the calculation of the Covered
Debt Amount, in each case, to the extent then outstanding, until the date that
is nine (9) months prior to the scheduled maturity date of such notes.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Currency” means Dollars or any Foreign Currency.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means at any time, subject to Section 2.19(e), (a) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to the Issuing
Bank in respect of an unreimbursed LC Disbursement, make a payment to any
Swingline Lender in respect of a Swingline Loan or make any other payment due
hereunder (each, a “funding

 

14



--------------------------------------------------------------------------------

obligation”) (unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied), (b) any Lender
that has notified the Administrative Agent, the Borrower, the Issuing Bank or
any Swingline Lender in writing, or has stated publicly, that it does not intend
to comply with its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) has not been satisfied), (c) any Lender that has defaulted on its
funding obligations under any other loan agreement or credit agreement or other
similar financing agreement, (d) any Lender that has, for three (3) or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(d) upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (e) any Lender with respect to which a Lender Insolvency Event
or a Bail-In Action has occurred and is continuing with respect to such Lender
or its Parent Company (provided, in each case, that neither the reallocation of
funding obligations provided for in Section 2.19(b) as a result of a Lender’s
being a Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender). Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(a) through (e) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.19(e)) upon notification of such determination by the Administrative
Agent to the Borrower, the Issuing Bank, the Swingline Lenders and the Lenders.

“Directing Body” means the Borrower’s Board of Directors.

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Syndicated Loans, and to acquire participations in
Letters of Credit and Swingline Loans, denominated in Dollars hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Dollar Commitment is set forth on Schedule I, in the agreement
described in Section 2.08(e)(ii)(B) or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Dollar Commitment, as applicable.
The initial aggregate amount of the Lenders’ Dollar Commitments as of the
Effective Date is $50,000,000.

 

15



--------------------------------------------------------------------------------

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
(2) Business Days prior to such date, based upon the spot selling rate at which
the Administrative Agent offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two (2) Business Days later.

“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements in respect of such Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The Dollar LC Exposure of any Lender at any time shall be its Applicable Dollar
Percentage of the total Dollar LC Exposure at such time.

“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to Section 2.08(e) or an Assignment and Assumption that provides for it to
assume a Dollar Commitment or to acquire Revolving Dollar Credit Exposure, other
than any such Person that ceases to be a party hereto as a Dollar Lender
pursuant to an Assignment and Assumption.

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.

“Dollar Loan” means a Syndicated Loan or a Swingline Loan denominated in
Dollars.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary, unusual or non-recurring gains and extraordinary losses (to the
extent excluded in the definition of “EBITDA” (or similar defined term used for
the purposes contemplated herein) in the relevant agreement relating to the
applicable Portfolio Investment)) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net income in the relevant agreement relating to the applicable
Portfolio Investment for such period: (i) consolidated interest charges for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable for such period, (iii) depreciation and amortization expense for such
period, and (iv) such other adjustments included in the definition of “EBITDA”
(or similar defined term used for the purposes contemplated herein) in the
relevant agreement relating to the applicable Portfolio Investment, provided
that such adjustments are usual

 

16



--------------------------------------------------------------------------------

and customary and substantially comparable to market terms for substantially
similar debt of other similarly situated borrowers at the time such relevant
agreements are entered into as reasonably determined in good faith by the
Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is or was treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 (b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA) applicable to such Plan,
whether or

 

17



--------------------------------------------------------------------------------

not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (other than for premiums due but not delinquent
under Section 4007 of ERISA); (e) a determination that any Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i) of
ERISA); (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan under Section 4041 of ERISA or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal from a Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or a “complete withdrawal” or “partial withdrawal” (as
such terms are defined in Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice from any Multiemployer Plan concerning the imposition of Withdrawal
Liability on the Borrower or any ERISA Affiliate or a determination that a
Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of ERISA),
in “reorganization” (within the meaning of Section 4241 of ERISA) or in
“endangered or critical status” within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor (determined
after giving effect to Section 3.11 of the Guarantee and Security Agreement and
any other “Keepwell, support or other agreement” for the benefit

 

18



--------------------------------------------------------------------------------

of such Guarantor) or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Exiting Lender” means any “Multicurrency Lender” (as such term is defined in
the June 2012 Credit Agreement) that is not a Multicurrency Lender as of the
Effective Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three (3) Federal funds brokers of recognized standing selected by
it. Notwithstanding the foregoing, if the Federal Funds Effective Rate would
otherwise be less than zero, such Federal Funds Effective Rate shall instead be
deemed for all purposes of this Agreement to be zero.

 

19



--------------------------------------------------------------------------------

“Financial Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, principal accounting officer,
treasurer or controller of the Borrower.

“Financing Subsidiary” means

1. an SBIC Subsidiary; or

2. A direct or indirect Subsidiary of the Borrower to which any Obligor sells,
conveys or otherwise transfers (whether directly or indirectly) Portfolio
Investments, which engages in no material activities other than in connection
with the purchase, holding, disposition and financing of such assets and which
is designated by the Borrower (as provided below) as a Financing Subsidiary,

(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee of any
Standard Securitization Undertakings,

(b)    with which no Obligor has any material contract, agreement, arrangement
or understanding other than on terms no less favorable to such Obligor than
those that might be obtained at the time from Persons that are not Affiliates of
any Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables, and

(c)    to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results, other than pursuant to Standard Securitization Undertakings.

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of a Financing Subsidiary shall be deemed to be a Financing
Subsidiary and shall comply with the foregoing requirements of this definition.

 

20



--------------------------------------------------------------------------------

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”.

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, the American Institute of Certified Public Accountants Accounting Guide
for Investment Companies or Article 6 of Regulation S-X under the Securities
Act.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Gross Borrowing Base” has the meaning assigned to such term in
Section 5.13(a)(vi).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

21



--------------------------------------------------------------------------------

“Guarantee and Security Agreement” means the Third Amended and Restated
Guarantee and Security Agreement dated on or about the Effective Date among the
Borrower, any Subsidiary of the Borrower that is required to be a “Subsidiary
Guarantor” from time to time pursuant to Section 5.08, the Administrative Agent,
each holder (or a representative or trustee therefor) from time to time of any
Secured Longer-Term Indebtedness, and the Collateral Agent, as the same shall
be, amended, restated, amended and restated, supplemented or otherwise modified
and in effect from time to time.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that, pursuant to Section 5.08, is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that (a) owns,
legally or beneficially, directly or indirectly, assets which in the aggregate
have a value not in excess of the lesser of (y) $10,000,000 and (z) 1.0% of the
total assets of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, and (b) is not designated a Financing Subsidiary
or a Subsidiary Guarantor in accordance with the terms and provisions of this
Agreement.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such

 

22



--------------------------------------------------------------------------------

Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or any of its Subsidiaries or Affiliates (including
its investment advisor or any Affiliate thereof) as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.

“Independent Valuation Provider” has the meaning assigned to such term in
Section 5.12(c).

“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule V hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Lenders, and (b) up to three additional industry group
classifications established by the Borrower pursuant to Section 5.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing or Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan or
Term ABR Loan, each Quarterly Date, (b) with respect to any Eurocurrency Loan,
the last day of each Interest Period therefor and, in the case of any Interest
Period of more than three (3) months’ duration, each day prior to the last day
of such Interest Period that occurs at three-month intervals after the first day
of such Interest Period and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Eurocurrency Loan or
Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Maturity Date, a period of less than one month’s duration commencing on the
date of such Loan or Borrowing and

 

23



--------------------------------------------------------------------------------

ending on the Maturity Date, as specified in the applicable Borrowing Request or
Interest Election Request; provided that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Maturity Date that is permitted to be of less than one month’s
duration as provided in this definition) that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Syndicated Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); and (c) Hedging Agreements.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the Registration Statement on Form N-2 as filed
with the SEC in June 2019 including any amendments, changes, supplements or
modifications to such investment objectives, policies, restrictions and
limitations; provided that any amendment, change, supplement or modification
thereto that (a) is, or could reasonably be expected to be, materially adverse
to the Lenders and (b) was effected without the prior written consent of the
Administrative Agent (with the approval of the Required Lenders) shall be deemed
excluded from the definition of “Investment Policies” for purposes of this
Agreement.

“Issuing Bank” means Citibank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j). In the case of any Letter of Credit to be issued in an Agreed
Foreign Currency, Citibank may designate any of its affiliates as the “Issuing
Bank” for purposes of such Letter of Credit.

 

24



--------------------------------------------------------------------------------

“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).

“June 2012 Credit Agreement” has the meaning specified in the Preliminary
Statements.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure, in each case at such time.

“Lead Arranger” means Citibank, N.A.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that, for the avoidance of doubt, no Lender
Insolvency Event shall be deemed to have occurred solely by virtue of (i) the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority or (ii) in the case
of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Government Authority under or
based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in any such case where such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Lender Party” means, collectively, the Lenders and the Issuing Bank.

 

25



--------------------------------------------------------------------------------

“Lenders” means, collectively, the Dollar Lenders, the Multicurrency Lenders and
the Term Lenders. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Rate” means, for the Interest Period (a) for any Eurocurrency Borrowing
denominated in any Currency (other than Canadian Dollars), (i) the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two (2) Business Days prior to the beginning of the
relevant Interest Period by reference to the ICE Benchmark Administration London
interbank offered rate for deposits in such Currency (as set forth by the
Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which has been nominated by the ICE
Benchmark Administration as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; or (ii) in
the event the rate referenced in the preceding clause (i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service which displays an average
ICE Benchmark Administration London interbank offered rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in the applicable Currency, determined as of approximately 11:00 a.m. (London
time) on the date that is two (2) Business Days prior to the beginning of the
relevant Interest Period; provided that to the extent that an interest rate is
not ascertainable pursuant to the provisions of clause (a) of this definition,
the “LIBO Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in the applicable Currency are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the beginning of such Interest Period; and
(b) for any CDOR Borrowing, the CDO Rate. Notwithstanding the foregoing, if the
LIBO Rate would otherwise be less than zero, such LIBO Rate shall instead be
deemed for all purposes of this Agreement to be zero.

 

26



--------------------------------------------------------------------------------

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof.

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

“Management Agreement” means the Third Amended and Restated Investment Advisory
and Management Agreement, dated as of August 2, 2018, between the Borrower and
Solar Capital Partners, LLC.

“Managing Member” means the managing member of Solar Capital Partners, LLC, a
Maryland limited liability company, as of January 27, 2010.

 

27



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Portfolio Investments and other assets, liabilities and financial
condition of the Borrower and its Subsidiaries taken as a whole (excluding in
any case a decline in the net asset value of the Borrower or a change in general
market conditions or values of the Borrower’s or any of its Subsidiaries’
Investments), or (b) the validity or enforceability of any of the Loan Documents
or the rights or remedies of the Administrative Agent, the Issuing Bank and the
Lenders thereunder.

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements) of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $25,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and the Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $25,000,000.

“Maturity Date” means the fifth anniversary of the Effective Date.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Syndicated Loans, and to acquire
participations in Letters of Credit and Swingline Loans, denominated in Dollars
and in Agreed Foreign Currencies hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.08 and
(b) reduced or increased or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender’s Multicurrency Commitment is set forth on Schedule I, in the agreement
described in Section 2.08(e)(ii)(B) or the Assignment and Assumption pursuant to
which such Lender shall have assumed its Multicurrency Commitment, as
applicable. The initial aggregate amount of the Lenders’ Multicurrency
Commitments as of the Effective Date is $420,000,000.

“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The Multicurrency LC Exposure of any Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time.

 

28



--------------------------------------------------------------------------------

“Multicurrency Lender” means the Persons listed on Schedule I as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to Section 2.08(e) or an Assignment and Assumption that provides
for it to assume a Multicurrency Commitment or to acquire Revolving
Multicurrency Credit Exposure, other than any such Person that ceases to be a
party hereto as a Multicurrency Lender pursuant to an Assignment and Assumption.

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.

“Multicurrency Loan” means a Syndicated Loan or Swingline Loan denominated in an
Agreed Foreign Currency.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA in respect of which the Borrower or any ERISA Affiliate is or within
the six-year period immediately preceding the date hereof, was required to make
contributions.

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

“Non-Consenting Lender” has the meaning assigned to such term in Section 9.2(e).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

29



--------------------------------------------------------------------------------

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness and Unsecured Shorter-Term
Indebtedness.

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than ninety (90) days or which are being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of such Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities, and (c) Indebtedness in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.

“Other Secured Indebtedness” means Secured Longer-Term Indebtedness.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant Register” has the meaning assigned to such term in Section 9.04(h).

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.L. No. 107-56 (signed into law October 26, 2001)), and in
effect from time to time.

 

30



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Directing Body-Approved Affiliate Transaction” means any transaction
between the Borrower or any of its Subsidiaries, on the one hand, and any
Affiliate of the Borrower, on the other hand (including any amendment,
modification, supplement or waiver of an Affiliate Agreement), that (a) has been
approved by the Directing Body (which shall mean the approval of a majority of
the independent directors of the Board of Directors of the Borrower) and (b) has
been consented to by the Administrative Agent (such consent not to be
unreasonably withheld or delayed).

“Permitted Liens” means: (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business; provided that all Liens on any Collateral included in the
Borrowing Base that are permitted pursuant to this clause (e) shall have a
priority that is junior to the Liens under the Security Documents; (f) Liens
arising out of judgments or awards that have been in force for less than the
applicable period for taking an appeal so long as such judgments or awards do
not constitute an Event of Default under clause (l) of Article VII;
(g) customary rights of setoff and liens upon (i) deposits of cash in favor of
banks or other depository institutions in which such cash is maintained in the
ordinary course of business, (ii) cash and financial assets held in securities
accounts in favor of banks and other financial institutions with which such
accounts are maintained in the ordinary course of business and (iii) assets held
by a custodian in favor of such custodian in the ordinary course of business,
including without limitation, securing payment of fees, indemnities and other
similar obligations; (h) Liens arising solely from precautionary filings of
financing statements under the Uniform Commercial Code of the applicable

 

31



--------------------------------------------------------------------------------

jurisdictions in respect of operating leases entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business (i) easements, rights of
way, zoning restrictions and similar encumbrances on real property and minor
irregularities in the title thereto that do not (i) secure obligations for the
payment of money or (ii) materially impair the value of such property or its use
by any Obligor or any of its Subsidiaries in the normal conduct of such Person’s
business; (j) Liens in favor of any escrow agent solely on and in respect of any
cash earnest money deposits made by any Obligor in connection with any letter of
intent or purchase agreement (to the extent that the acquisition or disposition
with respect thereto is otherwise permitted hereunder); provided that all Liens
on any Collateral included in the Borrowing Base that are permitted pursuant to
this clause (j) shall have a priority that is junior to the Liens under the
Security Documents; (k) precautionary Liens, and filings of financing statements
under the Uniform Commercial Code, covering assets sold or contributed to any
Person not prohibited hereunder; and (l) Liens incurred in connection with any
Hedging Agreement entered into with a Lender (or an Affiliate of a Lender) in
the ordinary course of business and not for speculative purposes.

“Permitted SBIC Guarantee” means a guarantee by the Borrower of Indebtedness of
an SBIC Subsidiary on the SBA’s then applicable form, provided that the recourse
to the Borrower thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(r) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

“Person” means any natural person, vessel, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is or within
the six-year period immediately preceding the date hereof, was, (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Portfolio Company” means any issuer of securities or debt instruments acquired
by the Borrower whose acquisition and/or ownership is not prohibited by the
Investment Company Act or the Investment Policies.

 

32



--------------------------------------------------------------------------------

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, and
application of Section 6.02(d) and 6.04(d) and clause (p) of Article VII, Cash).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on the first such day to occur following the
Effective Date.

“Recipient” means (a) the Administrative Agent, (b) any Lender (c) the Issuing
Bank and (d) any Swingline Lender, as applicable.

“Register” has the meaning set forth in Section 9.04(c).

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors,
partners, trustees and administrators of such Person and such Person’s
Affiliates.

“Relevant Asset Coverage Ratio” means, as of any date, the Asset Coverage Ratio
as of the most recent Quarterly Date.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Term Loans and unused Commitments representing more than 50% of the
sum of the total Revolving Credit Exposures, Term Loans and unused Commitments
at such time. The Required Lenders of a Class (which shall include the terms
“Required Dollar Lenders”, “Required Multicurrency Lenders” and “Required Term
Lenders”) means Lenders having Revolving Credit Exposures, Term Loans and unused
Commitments, as applicable, of such Class representing more than 50% of the sum
of the total Revolving Credit Exposures, Term Loans and unused Commitments, as
applicable, of such Class at such time.

 

33



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Syndicated
Loans, and its LC Exposure and Swingline Exposure, at such time made or incurred
under the Dollar Commitments.

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Loans, and its LC Exposure and Swingline Exposure, at such time made
or incurred under the Multicurrency Commitments.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

“Sanctions” means all economic or financial sanctions or trade embargo programs
imposed, administered or enforced by any Sanctions Authority.

“Sanctions Authority” means OFAC, the US Department of State, the European
Union, Her Majesty’s Treasury in the United Kingdom, the United Nations or other
relevant sanctions authority.

“Sanctioned Country” means a country or territory subject to or the subject of
comprehensive Sanctions (as of the Effective Date, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).

 

34



--------------------------------------------------------------------------------

“Sanctioned Person” means a Person that is (a) publicly identified on, or is
owned or controlled by a Person or Persons that is publicly identified on, the
most current sanctions lists issued by any Sanctions Authority, (b) resides, is
organized or chartered, or has a place of business in a Sanctioned Country, or
(c) publicly identified as prohibited from doing business with the United States
under any Sanctions or any Anti-Terrorism Law or any other similar, applicable
sanctions laws or regulations.

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended, (or that
has applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee or analogous commitment), (ii) is recourse to or
obligates any Obligor in any way (other than in respect of any SBIC Equity
Commitment, Permitted SBIC Guarantee or analogous commitment), or (iii) subjects
any property of any Obligor, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, (b) no Obligor has any obligation to maintain or
preserve such Subsidiary’s financial condition or cause such entity to achieve
certain levels of operating results (other than in respect of any SBIC Equity
Commitment, Permitted SBIC Guarantee or analogous commitment), (c) other than
pursuant to a Permitted SBIC Guarantee, neither the Borrower nor any of its
Subsidiaries has any material contract, agreement, arrangement or understanding
with such Person other than on terms no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower or such Subsidiary and (d) such Person has not
Guaranteed or become a co-borrower under, and has not granted a security
interest in any of its properties to secure, and the Equity Interests it has
issued are not pledged to secure, in each case, any indebtedness, liabilities or
obligations of any one or more of the Obligors. Any such designation by the
Borrower shall be effected pursuant to a certificate of a Financial Officer
delivered to the Administrative Agent, which certificate shall include a
statement to the effect that, to the best of such officer’s knowledge, such
designation complied with the foregoing conditions.

 

35



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Second Currency” has the meaning assigned to such term in Section 9.11.

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of any Obligor (which may be Guaranteed by any
other Obligor) that (a) has no scheduled amortization prior to, and a final
maturity date not earlier than, six months after the Maturity Date (it being
understood that none of: (w) the conversion features under convertible notes;
(x) the triggering and/or settlement thereof; or (y) any cash payment made in
respect thereof, shall constitute “amortization” for purposes of this clause
(a)), (b) is incurred pursuant to documentation containing (i) financial
covenants, covenants governing the borrowing base, if any, portfolio valuations
and events of default (other than events of default customary in indentures or
similar instruments that have no analogous provisions in this Agreement or
credit agreements generally) that are no more restrictive upon the Borrower and
its Subsidiaries than those set forth in this Agreement and (ii) other terms
(other than interest) that are no more restrictive in any material respect upon
the Borrower and its Subsidiaries, prior to the Maturity Date, than those set
forth in this Agreement (it being understood that put rights or repurchase or
redemption obligations (x) in the case of convertible securities, in connection
with the suspension or delisting of the capital stock of the Borrower or the
failure of the Borrower to satisfy a continued listing rule with respect to its
capital stock or (y) arising out of circumstances that would constitute a
“fundamental change” (as such term is customarily defined in convertible note
offerings) or an Event of Default under this Agreement shall not be deemed to be
more restrictive for purposes of this definition)); provided that, upon the
Borrower’s written request in connection with the incurrence of any Secured
Longer-Term Indebtedness that otherwise would not meet the requirements of this
clause (b), this Agreement will be deemed automatically amended (and, upon the
request of the Administrative Agent or the Required Lenders, the Borrower shall
promptly enter into a written amendment evidencing such amendment), mutatis
mutandis, solely to the extent necessary such that the financial covenants,
covenants governing the borrowing base, if any, portfolio valuations, events of
default (other than events of default customary in indentures or similar
instruments that have no analogous provisions in this Agreement or credit
agreements generally) or other terms, as applicable, in this Agreement shall be
as restrictive as such covenants in the Secured Longer-Term Indebtedness, and
(c) is not secured by any assets of any Obligor or any other Person other than
an Obligor pursuant to this Agreement or the Security Documents and the holders
of which (or an authorized agent, representative or trustee of such holders)
have either executed (i) a joinder agreement to the Guarantee and Security
Agreement or (ii) such other document or agreement, in a form reasonably
satisfactory to the Administrative Agent and the Collateral Agent, pursuant to
which the holders (or an authorized agent, representative or trustee of such
holders) of such Secured Longer-Term Indebtedness shall have become a party to
the Guarantee and Security Agreement and assumed the obligations of a Financing
Agent or Designated Indebtedness Holder (in each case, as defined in the
Guarantee and Security Agreement).

 

36



--------------------------------------------------------------------------------

“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
the Borrower or any other Obligor that is secured by any assets of any Obligor
and that does not constitute Secured Longer-Term Indebtedness and (b) any
Indebtedness that is designated as “Secured Shorter-Term Indebtedness” pursuant
to Section 6.11(a).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Documents” means, collectively, the Guarantee and Security Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in personal property created pursuant to the Guarantee and
Security Agreement and all other assignments, pledge agreements, security
agreements, control agreements and other instruments executed and delivered at
any time by any of the Obligors pursuant to the Guarantee and Security Agreement
or otherwise providing or relating to any collateral security for any of the
Secured Obligations under and as defined in the Guarantee and Security
Agreement.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Borrower and its
Subsidiaries at such date.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral. For
the avoidance of doubt, in no event shall the Borrowing Base include any Special
Equity Interest.

“Specified Currency” has the meaning assigned to such term in Section 9.11.

“Specified Place” has the meaning assigned to such term in Section 9.11.

“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees),

 

37



--------------------------------------------------------------------------------

(b) obligations (together with any related performance guarantees) to refund the
purchase price or grant purchase price credits for dilutive events or
misrepresentations (in each case unrelated to the collectability of the assets
sold or the creditworthiness of the associated account debtors or loan obligors)
and (c) representations, warranties, covenants and indemnities (together with
any related performance guarantees) of a type that are reasonably customary in
accounts receivable or loan securitizations.

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing denominated in any Currency, a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the arithmetic mean, taken over each day in such Interest Period, of
the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Board to which the Administrative Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D).
Such reserve percentages shall include those imposed pursuant to Regulation D.
Eurocurrency Loans denominated in any Currency shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries; provided that a Person that constitutes
such an Investment that is not consolidated pursuant to the foregoing at any
time shall continue to not be a “Subsidiary” even if such Person is subsequently
required to be consolidated on the financial statements of the Borrower as a
result of any change in GAAP after the Effective Date. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

38



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Hedging Agreement that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means, with respect to Citibank in its capacity as
Swingline Lender, the amount set forth on Schedule I, and with respect to any
other Swingline Lender, the amount set forth in a written agreement between the
Borrower and such Swingline Lender and acknowledged by the Administrative Agent.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (i) its Applicable Dollar Percentage of the
total Swingline Exposure at such time incurred under the Dollar Commitments and
(ii) its Applicable Multicurrency Percentage of the total Swingline Exposure at
such time incurred under the Multicurrency Commitments.

“Swingline Lender” means Citibank (or any of its Affiliates) and any other
Lender that agrees to become a Swingline Lender pursuant to a written agreement
between the Borrower and such Lender and acknowledged by the Administrative
Agent, in each case, in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndicated”, when used in reference to any Loan, Borrowing or Lender, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.01(a) or (b).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans denominated in Dollars increased from time
to time pursuant to Section 2.08(e). The initial aggregate amount of the Term
Lenders’ Term Commitment as of the Effective Date is $75,000,000.

“Term Lenders” means the Persons listed on Schedule I as having Term Commitments
and any other Person that shall have become a party hereto pursuant to

 

39



--------------------------------------------------------------------------------

Section 2.08(e) or an Assignment and Assumption that provides for it to acquire
Term Loans, other than any such Person that ceases to be a party hereto as a
Term Lender pursuant to an Assignment and Assumption.

“Term Loan” means a Loan made pursuant to Section 2.01(c).

“Trading with the Enemy Act” means the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect from
time to time.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Unsecured Longer-Term Indebtedness” means Indebtedness of any Obligor (which
may be Guaranteed by any other Obligor) that (a) (other than Indebtedness in a
principal amount no greater than $375,000,000 issued within six (6) months after
the Effective Date that has a maturity date of at least five (5) years from its
date of issue) has no scheduled amortization prior to, and a final maturity date
not earlier than, six months after the Maturity Date (it being understood that
(A) none of: (w) the conversion features under convertible notes; (x) the
triggering and/or settlement thereof; and (y) any cash payment made in respect
thereof shall constitute “amortization” for the purposes of this definition);
and (B) any mandatory amortization that is contingent upon the happening of an
event that is not certain to occur (including, without limitation, a change of
control or bankruptcy) shall not in and of itself be deemed to disqualify such
Indebtedness under this clause (a); provided, with respect to this clause
(a)(B), the Borrower acknowledges that any payment prior to the Maturity Date in
respect of any such obligation or right shall only be made to the extent
permitted by this Agreement and immediately upon such contingent event occurring
the amount of such mandatory amortization shall be included

 

40



--------------------------------------------------------------------------------

in the Covered Debt Amount), (b) is incurred pursuant to terms that are
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers as reasonably determined in good faith by the
Borrower or, if such transaction is not one in which there are market terms for
substantially similar debt of other similarly situated borrowers, on terms that
are negotiated in good faith on an arm’s length basis (except, in each case,
other than financial covenants and events of default (other than events of
default customary in indentures or similar instruments that have no analogous
provisions in this Agreement or credit agreements generally), which shall be no
more restrictive upon the Borrower and its Subsidiaries, while any Loans or the
Commitments are outstanding, than those set forth in the Loan Documents;
provided that, upon the Borrower’s written request in connection with the
incurrence of any Unsecured Longer-Term Indebtedness that otherwise would not
meet the requirements set forth in this parenthetical of this clause (b), this
Agreement will be deemed automatically amended (and, upon the request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into a written amendment evidencing such amendment), mutatis mutandis, solely to
the extent necessary such that the financial covenants and events of default, as
applicable, in this Agreement shall be as restrictive as such provisions in the
Unsecured Longer-Term Indebtedness) (it being understood that put rights or
repurchase or redemption obligations (x) in the case of convertible securities,
in connection with the suspension or delisting of the capital stock of the
Borrower or the failure of the Borrower to satisfy a continued listing rule with
respect to its capital stock or (y) arising out of circumstances that would
constitute a “fundamental change” (as such term is customarily defined in
convertible note offerings), a “change of control repurchase event” (as such
term is customarily defined in institutional note offerings), or be Events of
Default under this Agreement shall not be deemed to be more restrictive for
purposes of this definition) and (c) is not secured by any assets of any Obligor
or other Person.

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any Subsidiary that is not secured by any assets of any
Obligor and that does not constitute Unsecured Longer-Term Indebtedness and
(b) any Indebtedness that is designated as “Unsecured Shorter-Term Indebtedness”
pursuant to Section 6.11(a).

“Value” has the meaning assigned to such term in Section 5.13(c).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Section 4203 and 4205 in Part I of Subtitle E of Title
IV of ERISA.

“Withholding Agent” means any Obligor and the Administrative Agent.

 

41



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Dollar Loan”, “Syndicated Multicurrency Loan” or “Term Loan”), by Type (e.g., an
“ABR Loan”) or by Class and Type (e.g., a “Syndicated Multicurrency Eurocurrency
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing”, “Multicurrency Borrowing”, “Syndicated Borrowing” or “Term
Borrowing”), by Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a
“Syndicated ABR Borrowing” or “Syndicated Multicurrency Eurocurrency
Borrowing”). Loans and Borrowings may also be identified by Currency.

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, renewed, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements, renewals or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. For the avoidance of doubt, notwithstanding
anything to the contrary in this Agreement or in any other Loan Document but
subject to the immediately following sentence (a) any settlement in respect of
Convertible Debt to the extent made through the delivery of Equity Interests
and/or payment of Cash does not constitute a Restricted Payment and (b) the
conversion of Convertible Debt, the right of any or all of the holders thereof
to trigger and/or settle such conversion or any triggering and/or settlement
thereof or the triggering, exercise or settlement of any rights by any or all of
the holders thereof to cause the Borrower to repurchase such Convertible Debt
shall not (i) constitute

 

42



--------------------------------------------------------------------------------

“amortization” for purposes of clause (a) of the definition of “Unsecured
Longer-Term Indebtedness”, and any cash payment made by the Borrower in respect
thereof shall constitute a “regularly scheduled payment, prepayment or
redemption of principal and interest in respect thereof required pursuant to the
instruments evidencing such Indebtedness” within the meaning of clause (a) of
Section 6.12 or (ii) constitute an event or condition described in clause (h) of
Article VII. Notwithstanding the prior sentence to the contrary, the Borrower
shall only be permitted to make a cash payment on account of principal of
Convertible Debt if (w) no Default exists at the time of, or immediately after,
such payment, (x) on the date of such payment, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07 after giving
effect to such payment and (y) on the date of such payment, the Borrower
delivers to the Administrative Agent a certificate of a Financial Officer that
the Borrower is compliance with clauses (w) and (x) above.

SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Holdings, the Borrower or any Subsidiary at “fair
value”, as defined therein. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a

 

43



--------------------------------------------------------------------------------

reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (iii) in
a manner such that any obligations relating to a lease that was accounted for by
a Person as an operating lease as of the Effective Date and any similar lease
entered into after the Effective Date by such Person shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations.

SECTION 1.05.    Currencies; Currency Equivalents.

(a)    Currencies Generally. At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the date hereof. Except as provided in Section 2.10(b) and the last sentence of
Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Commitments, together with
all other Borrowings and Letters of Credit under the Multicurrency Commitments
then outstanding or to be borrowed at the same time as such Borrowing, would
exceed the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving Credit
Exposure, (iv) the Multicurrency LC Exposure, (v) the Covered Debt Amount and
(vi) the Borrowing Base or the Value or the fair market value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be. Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency).

(b)    Special Provisions Relating to Euro. Each obligation hereunder of any
party hereto that is denominated in the National Currency of a state that is not
a Participating Member State on the date hereof shall, effective from the date
on which such state becomes a Participating Member State, be redenominated in
Euro in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such

 

44



--------------------------------------------------------------------------------

National Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such National Currency. If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the date hereof; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

SECTION 1.06.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

THE CREDITS

SECTION 2.01.    The Commitments. Subject to the terms and conditions set forth
herein (including Section 2.08(f)):

(a)    each Dollar Lender severally agrees to make Syndicated Loans in Dollars
to the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Dollar Lenders exceeding the
aggregate Dollar Commitments or (iii) the total Covered Debt Amount exceeding
the Borrowing Base then in effect;

 

45



--------------------------------------------------------------------------------

(b)    each Multicurrency Lender severally agrees to make Syndicated Loans in
Dollars and in Agreed Foreign Currencies to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Multicurrency Lenders exceeding the
aggregate Multicurrency Commitments or (iii) the total Covered Debt Amount
exceeding the Borrowing Base then in effect; and

(c)    each Term Lender severally agrees to make Term Loans in Dollars to the
Borrower on the Effective Date (and, in connection with an increase of the Term
Commitment in accordance with Section 2.08(e), from time to time thereafter) in
an aggregate principal amount that will not result in (i) the aggregate
principal amount of Term Loans held by such Term Lender exceeding such Term
Lender’s Term Commitment, (ii) the aggregate principal amount of all Term Loans
held by all Term Lenders exceeding the aggregate Term Commitments or (iii) the
total Covered Debt Amount exceeding the Borrowing Base then in effect.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Syndicated Loans. The
Borrower may not reborrow any portion of the Term Loan that is prepaid.

SECTION 2.02.    Loans and Borrowings.

(a)    Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. Each Term Loan shall be made as part of a Borrowing
consisting of Term Loans of the same Type made by the Term Lenders ratably in
accordance with their respective Term Commitments. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b)    Type of Loans. Subject to Section 2.13, each Syndicated Borrowing of a
Class shall be constituted entirely of ABR Loans or Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith. Each ABR Loan shall be denominated in Dollars. Subject to
Section 2.13, each Term Borrowing shall be constituted entirely of ABR Loans or
Eurocurrency Loans

 

46



--------------------------------------------------------------------------------

denominated in Dollars. Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)    Minimum Amounts. Each Borrowing (whether Eurocurrency, Syndicated ABR,
Term ABR or Swingline) shall be in an aggregate amount of $1,000,000 or a larger
multiple of $1,000,000; provided that a Syndicated ABR Borrowing of a Class may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments of such Class or that is required to finance the reimbursement
of an LC Disbursement of such Class as contemplated by Section 2.05(f).
Borrowings of more than one Class, Currency and Type may be outstanding at the
same time; provided that no more than twenty (20) Eurocurrency Borrowings may be
outstanding at the same time.

(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Maturity Date.

SECTION 2.03.    Requests for Syndicated Borrowings and Term Borrowings.

(a)    Notice by the Borrower. To request a Syndicated Borrowing or a Term
Borrowing, the Borrower shall notify the Administrative Agent of such request
(i) in the case of a Eurocurrency Borrowing denominated in Dollars, not later
than 12:00 noon, New York City time, three (3) Business Days before the date of
the proposed Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency, not later than 12:00 noon, London time, three
(3) Business Days before the date of the proposed Borrowing or (iii) in the case
of a Syndicated ABR Borrowing or a Term ABR Borrowing, not later than 2:00 p.m.,
New York City time, on the date of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable and shall be delivered by hand delivery, telecopy
or electronic mail to the Administrative Agent of a written Borrowing Request in
a form approved by the Administrative Agent and signed by the Borrower.

(b)    Content of Borrowing Requests. Each written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i)    whether such Borrowing is to be made under the Dollar Commitments, the
Multicurrency Commitments or the Term Commitment;

(ii)    the aggregate amount and Currency of the requested Borrowing;

 

47



--------------------------------------------------------------------------------

(iii)    the date of such Borrowing, which shall be a Business Day;

(iv)    in the case of a Syndicated Borrowing denominated in Dollars or a Term
Borrowing, whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v)    in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

(d)    Failure to Elect. If no election as to the Class of a Syndicated
Borrowing is specified, then the requested Syndicated Borrowing shall be deemed
to be under the Multicurrency Commitments. If no election as to the Currency of
a Syndicated Borrowing is specified, then the requested Syndicated Borrowing
shall be denominated in Dollars. If no election as to the Type of a Syndicated
Borrowing or a Term Borrowing is specified, then the requested Borrowing shall
be a Eurocurrency Borrowing having an Interest Period of one (1) month and, if
an Agreed Foreign Currency has been specified, the requested Syndicated
Borrowing shall be a Eurocurrency Borrowing denominated in such Agreed Foreign
Currency and having an Interest Period of one (1) month. If a Eurocurrency
Borrowing is requested but no Interest Period is specified, (i) if the Currency
specified for such Borrowing is Dollars (or if no Currency has been so
specified), the requested Borrowing shall be a Eurocurrency Borrowing
denominated in Dollars having an Interest Period of one (1) month’s duration,
and (ii) if the Currency specified for such Borrowing is an Agreed Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one (1) month’s duration.

SECTION 2.04.    Swingline Loans.

(a)    Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, each Swingline Lender agrees to make Swingline Loans under the
Dollar Commitment and the Multicurrency Commitment to the Borrower from time to
time during the Availability Period, in Dollars and in Agreed Foreign
Currencies, in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate principal amount of outstanding Swingline Loans
of such Swingline Lender plus, without

 

48



--------------------------------------------------------------------------------

duplication, the aggregate Revolving Credit Exposure of such Swingline Lender
(in its capacity as a Dollar Lender or Multicurrency Lender, as the case may be)
exceeding the Dollar Equivalent of such Swingline Lender’s Commitment, (ii) the
aggregate principal amount of outstanding Swingline Loans of both Classes
exceeding the Dollar Equivalent of $75,000,000, (iii) the total Revolving Dollar
Credit Exposures exceeding the aggregate Dollar Commitments, (iv) the total
Revolving Multicurrency Credit Exposures exceeding the aggregate Multicurrency
Commitments or (v) the total Covered Debt Amount exceeding the Borrowing Base
then in effect; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

(b)    Notice of Swingline Loans by the Borrower. To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy or electronic mail), (i) in the case of a Swingline Loan
denominated in Dollars, not later than 2:00 p.m., New York City time, on the day
of such proposed Swingline Loan and (ii) in the case of a Swingline Loan
denominated in a Foreign Currency, not later than 1:00 p.m., London time, on the
day of such proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day), the amount of
the requested Swingline Loan, the Swingline Lender that the Borrower is
requesting make such Swingline Loan and whether such Swingline Loan is to be
made under the Dollar Commitments or the Multicurrency Commitments. The
Administrative Agent will promptly advise the applicable Swingline Lender of any
such notice received from the Borrower. The applicable Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Administrative Agent (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), by remittance to the Issuing Bank)
(x) in the case of a Swingline Loan, denominated in Dollars, by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan and (y) in the case
of a Swingline Loan denominated in a Foreign Currency, by 3:00 p.m., London
time, on the requested date of such Swingline Loan.

(c)    Participations by Syndicated Lenders in Swingline Loans. Each Swingline
Lender may by written notice given to the Administrative Agent (i) not later
than 10:00 a.m., New York City time, on any Business Day, in the case of
Swingline Loans denominated in Dollars and (ii) not later than 1:00 p.m., London
time, on any Business Day, in the case of Swingline Loans denominated in any
Foreign Currency, require the Syndicated Lenders of the applicable Class to
acquire participations on such Business Day in all or a portion of the Swingline
Loans of such Class outstanding. Such notice to the Administrative Agent shall
specify the aggregate amount of Swingline Loans in which the applicable
Syndicated Lenders will participate. Promptly upon

 

49



--------------------------------------------------------------------------------

receipt of such notice, the Administrative Agent will give notice thereof to
each applicable Syndicated Lender, specifying in such notice such Syndicated
Lender’s Applicable Dollar Percentage or Applicable Multicurrency Percentage of
such Swingline Loan or Loans. Each Syndicated Lender hereby absolutely and
unconditionally agrees, within one (1) Business Day of receipt of notice as
provided above in this paragraph, to pay to the Administrative Agent, for
account of such Swingline Lender, such Syndicated Lender’s Applicable Dollar
Percentage or Applicable Multicurrency Percentage, as the case may be, of such
Swingline Loan or Loans, provided that no Syndicated Lender shall be required to
purchase a participation in a Swingline Loan pursuant to this Section 2.04(c) if
(x) the conditions set forth in Section 4.02 would not be satisfied in respect
of a Syndicated Borrowing at the time such Swingline Loan was made and (y) the
Required Lenders of the respective Class shall have so notified such Swingline
Lender in writing and shall not have subsequently determined that the
circumstances giving rise to such conditions not being satisfied no longer
exist.

Subject to the foregoing, each Syndicated Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments of the respective Class, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Syndicated Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Syndicated Loans made by
such Syndicated Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Swingline Lender the amounts so received by it from the
Syndicated Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender. Any amounts
received by any Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Syndicated Lenders that shall have made their payments pursuant to this
paragraph and to such Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

 

50



--------------------------------------------------------------------------------

SECTION 2.05.    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time during the Availability
Period and under either the Dollar Commitments or Multicurrency Commitments,
Letters of Credit denominated in Dollars or (in the case of Letters of Credit
under the Multicurrency Commitments) in any Agreed Foreign Currency for its own
account or the account of any of its Subsidiaries or any Portfolio Company
(provided that the Borrower shall remain primarily liable to the Issuing Bank
and the Syndicated Lenders hereunder for payment and reimbursement of all
amounts payable in respect of such Letter of Credit) in such form as is
acceptable to the Issuing Bank in its reasonable determination and for the
benefit of such named beneficiary or beneficiaries as are specified by the
Borrower; provided however that the Issuing Bank has no commitment to and shall
not be required to issue any Letters of Credit and that the determination by the
Issuing Bank to issue any Letters of Credit hereunder shall be at the sole
discretion of the Issuing Bank. Letters of Credit issued hereunder shall
constitute utilization of the Dollar Commitments or the Multicurrency
Commitments, as applicable, up to the aggregate amount available to be drawn
thereunder plus any L/C Disbursements then outstanding.

(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, whether such Letter of Credit is to be issued under the
Dollar Commitments or the Multicurrency Commitments, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower in the event that it rejects
any such request to issue, amend, renew or extend any such Letter of Credit,
such determination to be in the sole discretion of the Issuing Bank.

 

51



--------------------------------------------------------------------------------

(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure of the Issuing Bank (determined for these purposes
without giving effect to the participations therein of the Syndicated Lenders
pursuant to paragraph (e) of this Section) shall not exceed $25,000,000,
(ii) the total Revolving Dollar Credit Exposures shall not exceed the aggregate
Dollar Commitments, (iii) the total Revolving Multicurrency Credit Exposures
shall not exceed the aggregate Multicurrency Commitments and (iv) the total
Covered Debt Amount shall not exceed the Borrowing Base then in effect.

(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after such renewal or extension, so long as
such renewal or extension occurs within three (3) months of such then-current
expiration date) and (ii) the date that is five (5) Business Days prior to the
Maturity Date; provided, however, that any Letter of Credit with a one-year term
may, upon the request of the Borrower, include a provision whereby such Letter
of Credit shall be renewed automatically for additional consecutive periods of
one (1) year or less (but not beyond the date that is five (5) Business Days
prior to the Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least thirty (30) days prior to the then-applicable expiration date
that such Letter of Credit will not be renewed; provided further, however, that
in no event shall a Letter of Credit which expires after the Commitment
Termination Date be renewed.

(e)    Participations. By the issuance of a Letter of Credit of a Class (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Bank, and without any further action on the part of the Issuing Bank or the
Syndicated Lenders, the Issuing Bank hereby grants to each Syndicated Lender of
such Class, and each Syndicated Lender of such Class hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Syndicated
Lender’s Applicable Dollar Percentage or Applicable Multicurrency Percentage, as
the case may be, of the aggregate amount available to be drawn under such Letter
of Credit. Each Syndicated Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the applicable Commitments, provided that no Syndicated Lender
shall be required to purchase a participation in a Letter of Credit pursuant to
this

 

52



--------------------------------------------------------------------------------

Section 2.05(e) if (x) the conditions set forth in Section 4.02 would not be
satisfied in respect of a Syndicated Borrowing at the time such Letter of Credit
was issued and (y) the Required Lenders of the respective Class shall have so
notified the Issuing Bank in writing and shall not have subsequently determined
that the circumstances giving rise to such conditions not being satisfied no
longer exist.

In consideration and in furtherance of the foregoing, each Syndicated Lender of
a Class hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for account of the Issuing Bank, such Syndicated Lender’s
Applicable Dollar Percentage or Applicable Multicurrency Percentage, as the case
may be, of each LC Disbursement made by the Issuing Bank in respect of Letters
of Credit of such Class promptly within one (1) Business Day of the request of
the Issuing Bank at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.06 with respect to Loans made by such Syndicated Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Syndicated Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Syndicated Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to the next following paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that the
Syndicated Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Syndicated Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Syndicated Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 1:00 p.m., New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with a Syndicated ABR
Borrowing or a Swingline Loan of the respective Class in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Syndicated ABR Borrowing or
Swingline Loan.

 

53



--------------------------------------------------------------------------------

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Syndicated Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Syndicated Lender’s Applicable Dollar Percentage or Applicable Multicurrency
Percentage, as the case may be, thereof.

(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:

(i)    the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

54



--------------------------------------------------------------------------------

(ii)    the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

(iii)    this sentence shall establish the standard of care to be exercised by
the Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h)    Disbursement Procedures. The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the applicable
Lenders with respect to any such LC Disbursement.

(i)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Syndicated ABR Loans; provided that, if
the Borrower fails to reimburse such LC Disbursement within two (2) Business
Days following the date when due pursuant to paragraph (f) of this Section, then
the provisions of Section 2.12(d) shall apply. Interest accrued pursuant to this
paragraph shall be for account of the Issuing Bank, except that interest accrued
on and after the date of payment by any Syndicated Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for account of such
Syndicated Lender to the extent of such payment.

(j)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement between the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to

 

55



--------------------------------------------------------------------------------

such successor and all previous Issuing Banks, as the context shall require.
After the replacement of the Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(k)    Cash Collateralization. If the Borrower shall be required to provide
cover for LC Exposure pursuant to Section 2.09(a), Section 2.10(b),
Section 2.10(c) or the last paragraph of Article VII, the Borrower shall
immediately deposit into a segregated collateral account or accounts (herein,
collectively, the “Letter of Credit Collateral Account”) in the name and under
the dominion and control of the Administrative Agent, Cash denominated in the
Currency of the Letter of Credit under which such LC Exposure arises in an
amount equal to the amount required under Section 2.09(a), 2.10(b) and
Section 2.10(c) or the last paragraph of Article VII, as applicable. Such
deposit shall be held by the Administrative Agent as collateral in the first
instance for the LC Exposure under this Agreement and thereafter for the payment
of the “Secured Obligations” under and as defined in the Guarantee and Security
Agreement, and for these purposes the Borrower hereby grants a security interest
to the Administrative Agent for the benefit of the Lenders in the Letter of
Credit Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein.

SECTION 2.06.    Funding of Borrowings.

(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 4:00 p.m., Local Time (1:00 p.m. Local Time for Eurocurrency
Borrowings) to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request; provided that Syndicated ABR
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.05(f) shall be remitted by the Administrative Agent to the Issuing
Bank; provided further that, Syndicated ABR Borrowings made to finance the
reimbursement of a Swingline Loan as provided in Section 2.04(c) shall be
remitted by the Administrative Agent to the applicable Swingline Lender.

(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such

 

56



--------------------------------------------------------------------------------

Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Nothing in this
Section 2.06(b) shall relieve any Lender of its obligation to fulfill its
commitments hereunder, and shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07.    Interest Elections.

(a)    Elections by the Borrower for Syndicated Borrowings and Term Borrowings.
Subject to Section 2.03(d), the Loans constituting each Syndicated Borrowing and
Term Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have the
Interest Period specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurocurrency Borrowing, may elect the Interest Period therefor, all as provided
in this Section; provided, however, that (i) a Syndicated Borrowing of a
Class may only be continued or converted into a Syndicated Borrowing of the same
Class, (ii) a Syndicated Borrowing denominated in one Currency may not be
continued as, or converted to, a Syndicated Borrowing in a different Currency,
(iii) no Eurocurrency Borrowing denominated in a Foreign Currency may be
continued if, after giving effect thereto, the aggregate Revolving Multicurrency
Credit Exposures would exceed the aggregate Multicurrency Commitments, and
(iv) a Eurocurrency Borrowing denominated in a Foreign Currency may not be
converted to a Borrowing of a different Type. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders of the
respective Class holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were

 

57



--------------------------------------------------------------------------------

requesting a Syndicated Borrowing or Term Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly (but no later than the close of business on the date of such request)
by hand delivery, telecopy or electronic mail to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)    the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Syndicated Eurocurrency Borrowing of the same Class or a Term Borrowing, as
the case may be, having an Interest Period of one (1) month, and (ii) if such
Borrowing is denominated in a Foreign Currency, the Borrower shall be deemed to
have selected an Interest Period of one (1) month’s duration. Notwithstanding
any contrary provision hereof, if an Event of Default

 

58



--------------------------------------------------------------------------------

has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing, no outstanding Eurocurrency Borrowing may have an
Interest Period of more than one (1) month’s duration.

SECTION 2.08.    Termination, Reduction or Increase of the Commitments.

(a)    Scheduled Termination. Unless previously terminated (including as set
forth in Section 2.08(f) below), the Commitments of each Class shall terminate
on the Commitment Termination Date.

(b)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of a Class shall be in an amount that
is $3,000,000 (or, if less, the entire remaining amount of the Commitments of
any Class) or a larger multiple of $1,000,000 in excess thereof and (ii) the
Borrower shall not terminate or reduce the Dollar Commitments or the
Multicurrency Commitments if, after giving effect to any concurrent prepayment
of the Syndicated Loans of such Class in accordance with Section 2.10, the total
Revolving Credit Exposures of such Class would exceed the total Commitments of
such Class.

(c)    Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a
Class delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.

(e)    Increase of the Commitments.

(i)    Requests for Increase by Borrower. The Borrower may, at any time, propose
that the Commitments hereunder be increased (each such proposed increase

 

59



--------------------------------------------------------------------------------

being a “Commitment Increase”) by notice to the Administrative Agent, specifying
each existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three (3) Business Days after
delivery of such notice and at least thirty (30) days prior to the Commitment
Termination Date; provided that:

(A)    the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $5,000,000 or a larger multiple of
$1,000,000 in excess thereof (or any other minimum amount as may be agreed to by
the Administrative Agent);

(B)    immediately after giving effect to such Commitment Increase, the sum of
total Commitments of all of the Lenders hereunder plus the aggregate principal
amount of all outstanding Term Loans shall not exceed an amount equal to (x)
$800,000,000 plus (y) the additional Commitment Increases of the potential
lenders separately identified in writing to the Administrative Agent by the
Borrower prior to the Effective Date which Commitment Increases under this
clause (y) shall have been effected within ninety (90) days of the Effective
Date in accordance with the terms of this Agreement and shall not exceed an
amount equal to $100,000,000;

(C)    [reserved];

(D)    each Assuming Lender shall be consented to by the Administrative Agent
and the Issuing Bank (each such consent not to be unreasonably withheld or
delayed); provided however, the consent of the Issuing Bank shall not be
required in connection with an increase of the Term Commitment;

(E)    no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

(F)    the representations and warranties contained in this Agreement shall be
true and correct in all material respects on and as of the Commitment Increase
Date as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).

 

60



--------------------------------------------------------------------------------

For the avoidance of doubt, no Lender shall be obligated to agree to an
additional Commitment requested by the Borrower pursuant to this
Section 2.08(e).

(ii)    Effectiveness of Commitment Increase by Borrower. Each Assuming Lender,
if any, shall become a Lender hereunder as of such Commitment Increase Date and
the Commitment of the respective Class of any Increasing Lender and such
Assuming Lender shall be increased as of such Commitment Increase Date; provided
that:

(A)    the Administrative Agent shall have received on or prior to 12:00 noon,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and

(B)    each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 12:00 noon, New York City time, on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment in each case of the respective Class,
duly executed by such Assuming Lender or Increasing Lender, as applicable, and
the Borrower and acknowledged by the Administrative Agent.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

(iii)    Recordation into Register. Upon its receipt of an agreement referred to
in clause (ii)(B) above executed by an Assuming Lender or any Increasing Lender
as applicable, together with the certificate referred to in clause (ii)(A)
above, the Administrative Agent shall, if such agreement has been completed,
(x) accept such agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to the Borrower.

(iv)    Adjustments of Borrowings upon Effectiveness of Increase. On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of the affected Class in full, (B) simultaneously borrow new Loans of
such Class

 

61



--------------------------------------------------------------------------------

hereunder in an amount equal to such prepayment (in the case of Eurocurrency
Loans, with LIBO Rates equal to the outstanding LIBO Rate and with Interest
Period(s) ending on the date(s) of any then outstanding Interest Period(s)
provided that for any outstanding Interest Period of less than one (1) month,
the LIBO Rate will be equal to one (1) month LIBOR), as applicable (as modified
hereby); provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans of such Class are held ratably by the
Lenders of such Class in accordance with the respective Commitments of such
Class of such Lenders (after giving effect to such Commitment Increase) and
(C) pay to the Lenders of such Class the amounts, if any, payable under
Section 2.15 as a result of any such prepayment. Concurrently therewith, the
Lenders of such Class shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit of such Class so that such
interests are held ratably in accordance with their Commitments of such Class.

SECTION 2.09.    Repayment of Loans; Evidence of Debt.

(a)    Repayment. The Borrower hereby unconditionally promises to pay the Loans
of each Class as follows:

(i)    to the Administrative Agent for the account of the Syndicated Lenders of
such Class, on the dates set forth on Schedule 2.09, or if any such date is not
a Business Day, on the next succeeding Business Day, a principal amount of the
Syndicated Loans of such Class equal to the percentage of Syndicated Loans of
such Class outstanding on the Commitment Termination Date as set forth on
Schedule 2.09 for such date, together in each case with accrued and unpaid
interest on the principal amount repaid. To the extent not previously paid
(including as set forth in Section 2.10(g)), all Loans shall be due and payable
on the Maturity Date;

(ii)    to the Administrative Agent for the account of the Term Lenders, on the
Maturity Date, or if such date is not a Business Day, on the next succeeding
Business Day, the unpaid principal amount of all Term Loans, together with
accrued and unpaid interest on the principal amount repaid;

(iii)    to each Swingline Lender the then unpaid principal amount of each
Swingline Loan of such Class denominated in Dollars made by such Swingline
Lender, on the earlier of the Commitment Termination Date and the first date
after such Swingline Loan is made that is the fifteenth or last day of a
calendar month and

 

62



--------------------------------------------------------------------------------

is at least ten (10) Business Days after such Swingline Loan is made; provided
that on each date that a Syndicated Borrowing of such Class is made, the
Borrower shall repay all Swingline Loans of such Class then outstanding; and

(iv)    to each Swingline Lender the then unpaid principal amount of each
Swingline Loan of such Class denominated in a Foreign Currency made by such
Swingline Lender, on the earlier of the Commitment Termination Date and the
fifth Business Day after such Swingline Loan is made.

In addition, on the Commitment Termination Date, the Borrower shall deposit into
the Letter of Credit Collateral Account Cash in an amount equal to 102% of the
undrawn face amount of all Letters of Credit outstanding on the close of
business on the Commitment Termination Date, such deposit to be held by the
Administrative Agent as collateral security for the LC Exposure under this
Agreement in respect of the undrawn portion of such Letters of Credit.

(b)    Manner of Payment. Subject to Section 2.09(a)(i), prior to any repayment
or prepayment of any Borrowings of any Class hereunder, the Borrower shall
select the Borrowing or Borrowings of such Class to be paid and shall notify the
Administrative Agent by telephone (confirmed by telecopy or electronic mail) of
such selection not later than 12:00 noon, New York City time, three (3) Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings of a Class shall be applied to repay any outstanding ABR
Borrowings of such Class before any other Borrowings of such Class. If the
Borrower fails to make a timely selection of the Borrowing or Borrowings to be
repaid or prepaid, such payment shall be applied, first, to pay any outstanding
ABR Borrowings of the applicable Class and, second, to other Borrowings of such
Class in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Syndicated Borrowing or a Term Borrowing shall be
applied ratably to the Loans included in such Borrowing.

(c)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

(d)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and each
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.

 

63



--------------------------------------------------------------------------------

(e)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

(f)    Promissory Notes. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.10.    Prepayment of Loans.

(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part without any
penalty or premium (other than amounts payable under Section 2.15, if any),
subject to the requirements of this Section; provided that, the Borrower shall
not be permitted to prepay any Term Borrowing in whole or in part prior to the
Commitment Termination Date unless an equivalent ratable amount of Multicurrency
Commitments and Dollar Commitments are terminated in accordance with
Section 2.08(b) in connection with such prepayment.

(b)    Mandatory Prepayments due to Changes in Exchange Rates.

(i)    Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time on a Business Day,
as of such Business Day or, in

 

64



--------------------------------------------------------------------------------

the case of a Currency Valuation Notice otherwise received, as of the first
Business Day after such Currency Valuation Notice is received. Upon making such
determination, the Administrative Agent shall promptly notify the Multicurrency
Lenders and the Borrower thereof.

(ii)    Prepayment. If, on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure exceeds 105% of the aggregate amount of
the Multicurrency Commitments as then in effect, the Borrower shall, if
requested by the Required Multicurrency Lenders (through the Administrative
Agent), prepay the Syndicated Multicurrency Loans and Swingline Multicurrency
Loans (and/or provide cover for Multicurrency LC Exposure as specified in
Section 2.05(k)) within fifteen (15) Business Days following the Borrower’s
receipt of such request in such amounts as shall be necessary so that after
giving effect thereto, the aggregate Revolving Multicurrency Credit Exposure
does not exceed the Multicurrency Commitments.

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one (1) valuation
determination pursuant to Currency Valuation Notices within any rolling
three-month period.

Any prepayment required pursuant to this paragraph shall be applied, first, to
Swingline Multicurrency Loans outstanding, second, to Syndicated Multicurrency
Loans outstanding and third, as cover for Multicurrency LC Exposure.

(c)    Mandatory Prepayments due to Borrowing Base Deficiency. In the event that
at any time any Borrowing Base Deficiency shall exist, the Borrower shall prepay
the Syndicated Loans and/or the Term Loans (subject to Section 2.10(e)(ii), at
the option of the Borrower) (or provide cover for Letters of Credit as
contemplated by Section 2.05(k)) or reduce Other Covered Indebtedness (among
such components thereof determined by the Borrower) in such amounts as shall be
necessary so that such Borrowing Base Deficiency is cured within five
(5) Business Days after delivery of a Borrowing Base Certificate demonstrating
such Borrowing Base Deficiency (and/or at such other times as the Borrower has
knowledge of such Borrowing Base Deficiency); provided that (i) the aggregate
amount of such prepayment of Loans (and cover for Letters of Credit) shall be at
least equal to the Revolving Credit Exposure’s and Term Loans’ ratable share of
the aggregate prepayment and reduction of Other Covered Indebtedness and
(ii) if, within five (5) Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency (and/or at such other
times as the Borrower has knowledge of such Borrowing Base Deficiency), the
Borrower shall present to the Administrative Agent a reasonably feasible plan to
enable such Borrowing

 

65



--------------------------------------------------------------------------------

Base Deficiency to be cured within thirty (30) Business Days (which
(30)-Business Day period shall include the five (5) Business Days permitted for
delivery of such plan), then such prepayment or reduction shall not be required
to be effected within such five (5) Business Day period so long as the Borrower
shall use all reasonable commercial efforts to effectuate such prepayment or
reduction but may be effected in accordance with such plan (with such
modifications as the Borrower may reasonably determine), so long as such
Borrowing Base Deficiency is cured within such 30-Business Day period; provided,
solely to the extent such Borrowing Base Deficiency is due to a failure to
satisfy the requirements of Section 5.13(a)(vi) as a consequence of a change in
either (x) the ratio of the Gross Borrowing Base to the Senior Debt Amount or
(y) the Relevant Asset Coverage Ratio from one quarterly period to the next,
such 30-Business Day period shall be extended to a 45-Business Day period solely
with respect to compliance with Section 5.13(a)(vi).

(d)    Mandatory Prepayments due to Non-Approved Change in Investment Policies.
In the event that at any time the Borrower or any of its Subsidiaries shall
amend, change, supplement or otherwise modify the Investment Policies in any
manner that is, or that could reasonably be expected to be, materially adverse
to the Lenders in any respect (and, for the avoidance of doubt, without the
Borrower or such Subsidiary having obtained the consent referred to in
clause (b) of the proviso to the definition of Investment Policies), the
Borrower shall, if requested by the Required Lenders (through the Administrative
Agent), prepay the Loans then outstanding in full, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder; provided that, no prepayment shall be required to the extent such
amendment, change, supplement or modification is mandated by applicable law,
rule or regulation (including the provisions of the Investment Company Act
applicable to the Borrower and its Subsidiaries).

(e)    Prepayment Allocations. Notwithstanding any provision to the contrary in
Section 2.09 or this Section 2.10:

(i)    following the Commitment Termination Date, no optional prepayment of the
Loans of any Class shall be permitted unless at such time, the Borrower also
prepays the Loans of each other Class (unless such prepayment is waived by the
Required Lenders of such Class), which prepayment shall be made on a pro rata
basis between each outstanding Class; and

(ii)    any prepayment of Loans required to be made pursuant to clause (c) above
shall be applied to prepay Syndicated Loans and/or Term Loans, as applicable, on
a pro rata basis in accordance with each Lender’s pro rata share of the
Revolving Credit Exposure and Term Loans as of such date.

 

66



--------------------------------------------------------------------------------

(f)    Notices, Etc. The Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by telecopy or electronic mail) of any prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing, not later than 12:00
noon, New York City time (or, in the case of a Borrowing denominated in a
Foreign Currency, 12:00 noon, London time), three (3) Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, on the date of prepayment, (iii) in
the case of prepayment of a Swingline Loan denominated in Dollars, not later
than 12:00 noon, New York City time, on the date of prepayment or (iv) in the
case of a prepayment of a Swingline Loan denominated in a Foreign Currency, not
later than 1:00 p.m., London time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments of a Class as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Syndicated Borrowing or a
Term Borrowing, the Administrative Agent shall advise the affected Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Syndicated Borrowing of a
Class shall be applied ratably to the Loans of such Class included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 and shall be made in the manner specified in
Section 2.09(b).

SECTION 2.11.    Fees.

(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for account of each Syndicated Lender a commitment fee, which shall accrue at
the rate of 0.375% per annum on the average daily unused amount of the Dollar
Commitment and Multicurrency Commitment, as applicable, of such Lender during
the period from and including the Effective Date to but excluding the earlier of
the date such Commitment terminates and the Commitment Termination Date. Accrued
commitment fees shall be payable within one (1) Business Day after each
Quarterly Date and on the earlier of the date the Commitments of the respective
Class terminate and the Commitment Termination Date, commencing on the first
such date to occur after the Effective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, the Dollar

 

67



--------------------------------------------------------------------------------

Commitment or Multicurrency Commitments, as applicable, of a Lender shall be
deemed to be used to the extent of the outstanding Syndicated Loans, LC Exposure
and Swingline Exposure of such Class of such Lender.

(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Syndicated Lender a participation fee
with respect to its participations in Letters of Credit of each Class, which
shall accrue at the rate per annum equal to the Applicable Margin applicable to
Eurocurrency Loans on the average daily amount of such Syndicated Lender’s LC
Exposure of such Class (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Syndicated
Lender’s Commitment of such Class terminates and the date on which such
Syndicated Lender ceases to have any LC Exposure of such Class, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder; provided that, no fees will accrue under this
Section 2.11(b) on any Defaulting Lender’s portion of a Letter of Credit that
the Borrower has Cash Collateralized the obligations thereunder pursuant to
Section 2.19(a). Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Effective Date; provided that all such fees with respect to the Letters of
Credit of a Class shall be payable on the date on which the Commitments of such
Class terminate and any such fees accruing after the date on which such
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

(d)    Payment of Fees. (i) All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of Commitment fees and participation fees, to the
Syndicated Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances absent obvious error.

 

68



--------------------------------------------------------------------------------

(ii)    Anything herein to the contrary notwithstanding, during such period as a
Syndicated Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Sections 2.11(a) or
(b) (without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees); provided that (A) to the extent that all or any portion of the LC
Exposure or the Swingline Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to Section 2.19(b), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Dollar Commitments and Multicurrency
Commitments, as applicable, and (B) to the extent all or any portion of such LC
Exposure or Swingline Exposure cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the Issuing Bank and the applicable
Swingline Lender, as applicable (and the pro rata payment provisions of
Section 2.17(c) will automatically be deemed adjusted to reflect the provisions
of this Section).

SECTION 2.12.    Interest.

(a)    ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan denominated in Dollars) shall bear interest at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.

(b)    Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

(c)    Foreign Currency Swingline Loans. Swingline Loans denominated in Foreign
Currencies shall bear interest at a rate per annum agreed between the Borrower
and the applicable Swingline Lender at the time the respective Swingline Loans
are made; provided that if any such Loan shall continue outstanding for more
than five (5) Business Days, such Loan shall be deemed automatically converted
into a Eurocurrency Loan held solely by such Swingline Lender with consecutive
Interest Periods of one-month’s duration.

(d)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

69



--------------------------------------------------------------------------------

(e)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and, in the case of Syndicated Loans and Term Loans,
upon the Maturity Date; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a Syndicated ABR
Loan prior to the Commitment Termination Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing denominated in Dollars prior to the end of the Interest
Period therefor, accrued interest on such Borrowing shall be payable on the
effective date of such conversion.

(f)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13.    Alternate Rate of Interest. Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if prior to the
commencement of the Interest Period for any Eurocurrency Borrowing of a Class
(the Currency of such Borrowing herein called the “Affected Currency”), the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Required Lenders notify the Administrative Agent (with a
copy to the Borrower) that the Required Lenders have determined that:

(a)    adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate for the Affected Currency for such Interest Period, including, without
limitation, because the LIBO Rate is not available or published on a current
basis and such circumstances are unlikely to be temporary; or

(b)    the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”);

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with an alternate
benchmark rate

 

70



--------------------------------------------------------------------------------

(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that has been broadly accepted by the syndicated loan
market in the United States in lieu of LIBOR (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes and, notwithstanding anything to the contrary in Section 9.02, any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
notice that such Required Lenders do not accept such amendment; provided that,
if the LIBOR Successor Rate as so determined would be less than zero, the LIBOR
Successor Rate will be deemed to be zero for the purposes of this
Agreement.                

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist, the obligation of the Lenders to make or maintain any
Eurocurrency Loans shall be suspended (to the extent of the Affected Currency or
Interest Periods). Upon receipt of such notice, the Borrower may revoke any
pending request for a Eurocurrency Borrowing of, conversion to or continuation
of Eurocurrency Loans (to the extent of the Affected Currency or Interest
Periods) or, failing that, (i) any Interest Election Request that requests the
conversion of any Syndicated Borrowing or Term Borrowing to, or the continuation
of any Syndicated Borrowing or Term Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Syndicated Borrowing or Term Borrowing (unless
prepaid) shall be continued as, or converted to, a Syndicated ABR Borrowing or
Term ABR Borrowing, as applicable, (ii) if the Affected Currency is Dollars and
any Borrowing Request requests a Eurocurrency Borrowing denominated in Dollars,
such Borrowing shall be made as a Syndicated ABR Borrowing or a Term ABR
Borrowing, as applicable, and (iii) if the Affected Currency is a Foreign
Currency, any Borrowing Request that requests a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective.

SECTION 2.14.    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

71



--------------------------------------------------------------------------------

(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy and
liquidity) by an amount deemed to be material by such Lender or such Issuing
Bank, then from time to time the Borrower will pay to such Lender or Issuing
Bank, as the case may be, in Dollars such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c)    Certificates from Lenders. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts in Dollars necessary to compensate such
Lender or Issuing Bank or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be promptly delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within then (10) days after receipt thereof.

 

72



--------------------------------------------------------------------------------

(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Syndicated Loan or Term Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.10(e) and is revoked in accordance herewith), or (d) the
assignment as a result of a request by the Borrower pursuant to Section 2.18(b)
of any Eurocurrency Loan other than on the last day of an Interest Period
therefor, then, in any such event, the Borrower shall compensate each affected
Lender for the loss, cost and expense attributable to such event (excluding in
any event, loss of anticipated profits). In the case of a Eurocurrency Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of

(i)    the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan denominated in the Currency of such Loan for
the period from the date of such payment, conversion, failure or assignment to
the last day of the then current Interest Period for such Loan (or, in the case
of a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

(ii)    the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such

 

73



--------------------------------------------------------------------------------

period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in such Currency from other banks in the
eurocurrency market at the commencement of such period.

Payment under this Section shall be made upon request of a Lender delivered not
later than five (5) Business Days following the payment, conversion, or failure
to borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

SECTION 2.16.    Taxes.

(a)    Issuing Bank. For purposes of this Section 2.16, the term “Lender”
includes the Issuing Bank.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Obligor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c)    Payment of Other Taxes. The Obligors shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d)    Indemnification by the Obligors. The Obligors shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant

 

74



--------------------------------------------------------------------------------

Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Obligor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Obligor to a Governmental Authority pursuant to this Section 2.16, such
Obligor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set

 

75



--------------------------------------------------------------------------------

forth in Section 2.16(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II)     executed copies of IRS Form W-8ECI;

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

 

76



--------------------------------------------------------------------------------

(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-4 on behalf of each such direct and indirect partner;

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

77



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set offs.

(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without set off or

 

78



--------------------------------------------------------------------------------

counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments to be made directly to the Issuing Bank or any
Swingline Lender as expressly provided herein and payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03, which shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

All amounts owing under this Agreement (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of, and interest
on, any Loan denominated in any Foreign Currency or payments relating to any
such Loan required under Section 2.15 or any reimbursement or Cash
Collateralization of any LC Exposure denominated in any Foreign Currency, which
are payable in such Foreign Currency) or under any other Loan Document (except
to the extent otherwise provided therein) are payable in Dollars.
Notwithstanding the foregoing, if the Borrower shall fail to pay any principal
of any Loan when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), the unpaid portion of such Loan shall, if such Loan is
not denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees of such Class then
due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements of such Class then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements of such Class then due to such parties.

 

79



--------------------------------------------------------------------------------

(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Syndicated Borrowing of a Class shall be made from the Lenders of such
Class, each payment of commitment fee under Section 2.11 shall be made for
account of the Lenders of the applicable Class, and each termination or
reduction of the amount of the Commitments of a Class under Section 2.08 shall
be applied to the respective Commitments of the Lenders of such Class, pro rata
according to the amounts of their respective Commitments of such Class;
(ii) each Syndicated Borrowing of a Class shall be allocated pro rata among the
Lenders of such Class according to the amounts of their respective Commitments
of such Class (in the case of the making of Syndicated Loans) or their
respective Loans of such Class that are to be included in such Borrowing (in the
case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Syndicated Loans of a Class by the Borrower shall be
made for account of the Syndicated Lenders of such Class pro rata in accordance
with the respective unpaid principal amounts of the Syndicated Loans of such
Class held by them; (iv) each payment of interest on Syndicated Loans of a
Class by the Borrower shall be made for account of the Syndicated Lenders of
such Class pro rata in accordance with the amounts of interest on such
Syndicated Loans of such Class then due and payable to the respective Lenders;
(v) each payment or prepayment of principal of Term Loans by the Borrower shall
be made for the account of the Term Lenders pro rata in accordance with the
respective unpaid principal amount of the Term Loans held by them; and (vi) each
payment of interest on Term Loans by the Borrower shall be made for account if
the Term Lenders pro rata in accordance with the amounts of interest on such
Term Loans then due and payable to the Term Lenders.

(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Syndicated Loans, Term Loans, or
participations in LC Disbursements or Swingline Loans, resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Syndicated Loans, Term Loans and participations in LC Disbursements and
Swingline Loans, and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Syndicated Loans,
Term Loans and participations in LC Disbursements and Swingline Loans, of other
Lenders, as applicable, to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Syndicated
Loans, Term Loans, and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price

 

80



--------------------------------------------------------------------------------

restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(e), 2.06(b) or 2.17(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and

 

81



--------------------------------------------------------------------------------

(ii) would not subject such Lender to any cost or expense not required to be
reimbursed by the Borrower and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, or if any Lender is
a Non-Consenting Lender (as provided in Section 9.02(e)), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Dollar Commitment or Multicurrency Commitment is being assigned, the
Issuing Bank and the Swingline Lenders), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.19.    Defaulting Lender Provisions

(a)    Cash Collateral Call. If any Syndicated Lender becomes, and during the
period it remains, a Defaulting Lender, if any Letter of Credit or Swingline
Loan is at the time outstanding, the Issuing Bank and the Swingline Lenders, as
the case may be, may (except, in the case of a Defaulting Lender, to the extent
the Commitments have been fully reallocated pursuant to Section 2.19(b)), by
notice to the Borrower and such Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to the Issuing Bank and such Swingline Lender, as the case may be, in
respect of such Letter of Credit or Swingline Loan in an amount equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender to be applied pro rata in respect thereof, or to make
other arrangements satisfactory to the Administrative Agent, and to the Issuing
Bank and the Swingline Lenders, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender.

 

82



--------------------------------------------------------------------------------

(b)    Reallocation of Defaulting Lender Commitment, Etc. If a Syndicated Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding LC Exposure and any
outstanding Swingline Exposure of such Defaulting Lender:

(i)    the LC Exposure and the Swingline Exposure of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders in the applicable Class pro rata in accordance with
their respective Commitments of such Class; provided that (A) the sum of each
Non-Defaulting Lender’s total Revolving Credit Exposure, total Swingline
Exposure and total LC Exposure of such Class may not in any event exceed the
Commitment of such Class of such Non-Defaulting Lender as in effect at the time
of such reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lenders or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;

(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure and Swingline Exposure cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise, the
Borrower will, not later than five (5) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the applicable
Swingline Lender, as the case may be), (A) Cash Collateralize the obligations of
the Borrower to the Issuing Bank and such Swingline Lender in respect of such LC
Exposure or Swingline Exposure, as the case may be, in an amount at least equal
to the aggregate amount of the unreallocated portion of such LC Exposure or
Swingline Exposure, or (B) in the case of such Swingline Exposure, prepay
(subject to clause (iii) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (C) make other arrangements satisfactory to
the Administrative Agent, and to the Issuing Bank and the Swingline Lenders, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

(iii)    any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account

 

83



--------------------------------------------------------------------------------

until (subject to Section 2.19(e)) the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder and will be applied
by the Administrative Agent, to the fullest extent permitted by law, to the
making of payments from time to time in the following order of priority: first
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to the Issuing Bank or the Swingline Lenders
(pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed LC Disbursements then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(c)    Drawdown Notices. In furtherance of the foregoing, if any Syndicated
Lender becomes, and during the period it remains, a Defaulting Lender, each of
the Issuing Bank and each Swingline Lender is hereby authorized by the Borrower
(which authorization is irrevocable and coupled with an interest) to give, in
its discretion, through the Administrative Agent, Notices of Borrowing pursuant
to Section 2.03 in such amounts and at such times as may be required to
(i) reimburse an outstanding LC Disbursement, (ii) repay an outstanding
Swingline Loan, and/or (iii) Cash Collateralize the obligations of the Borrower
in respect of outstanding Letters of Credit or Swingline Loans in an amount
equal to the aggregate amount of the obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Letter of Credit or Swingline Loan.

(d)    Termination of Defaulting Lender Commitment. The Borrower may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than
five (5) Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.19(b)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts), provided that
such termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lenders or
any Lender may have against such Defaulting Lender.

 

84



--------------------------------------------------------------------------------

(e)    Cure. If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lenders agree in writing in their discretion that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in
Section 2.19(b)), such Lender will, to the extent applicable, purchase at par
such portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Exposure, LC Exposure and Swingline Exposure of the Lenders
to be on a pro rata basis in accordance with their respective Commitments,
whereupon such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender (and such Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

(f)    Hedging Agreements. So long as any Lender is a Defaulting Lender, such
Lender will not enter into any Hedging Agreement with the Borrower while such
Lender is a Defaulting Lender.

SECTION 2.20.    Effective Date Allocations. On the Effective Date, (a) the
Multicurrency Lenders shall be deemed to have made Multicurrency Loans in an
amount equal to the aggregate outstanding principal amount as of the Effective
Date of “Multicurrency Loans”, “LC Disbursements” and “Swingline Loans” (as each
such term is defined in the June 2012 Credit Agreement) of such Multicurrency
Lenders and the proceeds of such Multicurrency Loans shall be deemed used to
prepay such amounts outstanding under the June 2012 Credit Agreement as of the
Effective Date in accordance with Section 2.10(a) therein, (b) the Multicurrency
Lenders shall make Syndicated Loans in an amount equal to the aggregate
principal amount of “Multicurrency Loans”, “LC Disbursements” and “Swingline
Loans” (as each such term is defined in the June 2012 Credit Agreement) held by
any Exiting Lenders as of the Effective Date and the proceeds of such
“Multicurrency Loans” (as such term is defined in the June 2012 Credit
Agreement) shall be used to prepay such Exiting Lenders as of the Effective Date
and (c) the Term Lenders shall be deemed to have made Term Loans in an amount
equal to the aggregate outstanding principal amount as of the Effective Date of
“Term Loans” (as such term is defined in the June 2012 Credit Agreement) and the
proceeds of such Term Loans shall be deemed used to prepay such amounts such
amounts outstanding under the June 2012 Credit Agreement as of the Effective
Date in accordance with Section 2.08(b)

 

85



--------------------------------------------------------------------------------

therein. The Borrower hereby instructs the Administrative Agent to use the
proceeds of the borrowing described in clause (b) above to prepay the
outstanding principal amount and interest of “Multicurrency Loans” (as such term
is defined in the June 2012 Credit Agreement) and any other “Obligations” (as
such term is defined in the June 2012 Credit Agreement) of each Exiting Lender
on the Effective Date. Each Lender that is a lender under the June 2012 Credit
Agreement, hereby waives its right to receive payment of any break funding
payments under Section 2.15 of the June 2012 Credit Agreement, arising as a
result of the prepayments and allocations described in this Section 2.20.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01.    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

SECTION 3.02.    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action and, if required, by all necessary shareholder action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each of the other Loan Documents when executed and delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the limited liability
company operating agreement, charter, by-laws or other organizational documents
of the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in

 

86



--------------------------------------------------------------------------------

a default in any material respect under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to the Security Documents,
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.

SECTION 3.04.    Financial Condition; No Material Adverse Change.

(a)    Financial Statements. The Borrower has heretofore delivered to the
Lenders the audited consolidated statement of assets and liabilities (or balance
sheet) and statements of operations, changes in net assets or stockholder’s
equity and cash flows of the Borrower and its Subsidiaries as of and for the
fiscal year ending on December 31, 2018; such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
such date in accordance with GAAP.

(b)    No Material Adverse Change. Since the date of the most recent Applicable
Financial Statements, there has not been any event, development or circumstance
(herein, a “Material Adverse Change”) that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the
Borrower and its Subsidiaries taken as a whole (excluding in any case a decline
in the net asset value of the Borrower or a change in general market conditions
or values of the Investments of the Borrower or any of its Subsidiaries), or
(ii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the Issuing Bank and the Lenders
thereunder.

SECTION 3.05.    Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

SECTION 3.06.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

SECTION 3.07.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09.    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the Lenders in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) when taken together with the Borrower’s public filings
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.10.    Investment Company Act; Margin Regulations.

(a)    Status as Business Development Company. The Borrower is a company that
has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC.

(b)    Compliance with Investment Company Act. The business and other activities
of the Borrower and its Subsidiaries, including the making of the Loans
hereunder, the application of the proceeds and repayment thereof by the Borrower
and the consummation of the Transactions contemplated by the Loan Documents do
not result in a violation or breach in any material respect of the applicable
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder.

 

88



--------------------------------------------------------------------------------

(c)    Investment Policies. The Borrower is in compliance with its Investment
Policies, except to the extent that the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.

(d)    Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.

SECTION 3.11.    Material Agreements and Liens.

(a)    Material Agreements. Part A of Schedule II is a complete and correct list
of each credit agreement, loan agreement, indenture, note purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the date hereof, and the aggregate principal or face
amount outstanding or that is, or may become, outstanding under each such
arrangement, in each case, as of the date hereof, is correctly described in Part
A of Schedule II.

(b)    Liens. Part B of Schedule II is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the date hereof covering any
property of the Borrower or any other Obligor, and the aggregate Indebtedness
secured (or that may be secured) by each such Lien and the property covered by
each such Lien is correctly described in Part B of Schedule II.

SECTION 3.12.    Subsidiaries and Investments.

(a)    Subsidiaries. The Borrower has no Subsidiaries as of the date hereof
other than those set forth on Schedule 3.12(a). Schedule 3.12(a) sets forth as
of the date hereof each Subsidiary of the Borrower that is a Controlled Foreign
Corporation and/or Financing Subsidiary.

(b)    Investments. Set forth in Schedule III is a complete and correct list of
all Investments (other than Investments of the types referred to in clauses (b),
(c) and (d) of Section 6.04) held by the Borrower or any other Obligor in any
Person on the last day of the calendar month ending immediately prior to the
Effective Date and, for each such Investment, (x) the identity of the Person or
Persons holding such Investment and

 

89



--------------------------------------------------------------------------------

(y) the nature of such Investment. Except as disclosed in Schedule III, as of
the Effective Date each of the Borrower and the other Obligors owns, free and
clear of all Liens (other than Liens created pursuant to the Security
Documents), all such Investments.

SECTION 3.13.    Properties.

(a)    Title Generally. Each of the Borrower and the other Obligors has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b)    Intellectual Property. Each of the Borrower and the other Obligors owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and the other Obligors does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.14.    Affiliate Agreements. As of the date hereof, the Borrower has
heretofore delivered (to the extent not otherwise publicly filed with the SEC)
to each of the Lenders true and complete copies of each of the Affiliate
Agreements (including any schedules and exhibits thereto, and any amendments,
supplements or waivers executed and delivered thereunder). As of the date of
hereof, each of the Affiliate Agreements is in full force and effect.

SECTION 3.15.    Anti-Terrorism Laws; Anti-Corruption Laws.

(a)    No Obligor, any of its Subsidiaries or any officer, directors, employees
or Affiliates of any Obligor or any of its Subsidiaries and, to any of the
Obligors’ knowledge, none of their agents or representatives, is a Sanctioned
Person and no Obligor nor any of its Subsidiaries or Affiliates (i) has more
than 5% of its assets in Sanctioned Countries, or (ii) derives more than 5% of
its operating income from investments in, or transactions with, Sanctioned
Persons or Sanctioned Countries.

(b)    Neither any Obligor nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
or any enabling legislation or executive order relating thereto.

(c)    Neither any Obligor nor any of its Subsidiaries, directors or officers
and, to the Obligors’ knowledge, none of their employees, agents,
representatives or Affiliates, is in violation of (i) any Anti-Terrorism Laws or
(ii) any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

90



--------------------------------------------------------------------------------

(d)    None of the Obligors (i) is a blocked person described in Section 1 of
the Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

(e)    Each Obligor has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Obligor, its Subsidiaries and
their respective directors, officers, employees, agents and representatives with
Anti-Corruption Laws and applicable Sanctions in all material respects.

SECTION 3.16.    EEA Financial Institution. No Obligor is an EEA Financial
Institution.

SECTION 3.17.    Beneficial Ownership Certification. As of the Effective Date,
the information included in the Beneficial Ownership Certification delivered by
the Borrower to the Lender is true and correct in all material respects.

ARTICLE IV

CONDITIONS

SECTION 4.01.    Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans and of the agreement of the Issuing
Bank to consider the issuance, amendment, renewal or extension of any Letters of
Credit hereunder shall not become effective until the date on which the
Administrative Agent shall have received each of the following documents, each
of which shall be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 9.02):

(a)    Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic mail transmission of a signed signature page to this Agreement) that
such party has signed a counterpart of this Agreement.

(b)    Opinion of Counsel to the Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Latham & Watkins LLP, New York counsel for the Obligors;
(ii) Eversheds Sutherland US LLP, Investment Company Act counsel for the
Borrower and;

 

91



--------------------------------------------------------------------------------

(iii) Venable LLP, special Maryland counsel for the Borrower, in each case in
form and substance reasonably acceptable to the Administrative Agent (and the
Borrower hereby instructs such counsels to deliver such opinions to the Lenders,
the Issuing Bank and the Administrative Agent).

(c)    Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, the authorization of
the Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(d)    Officer’s Certificate. A certificate, dated the Effective Date and signed
by an authorized representative of Borrower, confirming compliance with the
conditions set forth in the lettered clauses (other than clause (a)) of the
first sentence of Section 4.02.

(e)    Liens. Results of a recent lien search in each relevant jurisdiction with
respect to the Obligors, revealing no liens on any of the assets of the Obligors
except for liens permitted under Section 6.02 or liens to be discharged on or
prior to the Effective Date pursuant to documentation reasonably satisfactory to
the Administrative Agent.

(f)    Collateral and Guarantee Requirements. Clauses (a), (b) and (c) of the
Collateral and Guarantee Requirement shall have been satisfied with respect to
each Person which is to be an Obligor on the Effective Date.

(g)    KYC Information. (a) all such documentation and information requested by
the Administrative Agent and the Lenders that are necessary (including the name
and address of the Borrower) for the Administrative Agent and the Lenders to
identify the Borrower in accordance with the requirements of applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and (b) to the extent the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, at least
three (3) Business Days prior to the Effective Date, any Lender that has
requested, in a written notice to the Borrower at least ten (10) Business Days
prior to the Effective Date, a Beneficial Ownership Certification in relation to
the Borrower shall have received such Beneficial Ownership Certification.

(h)    Financial Reports. Each Lender shall have received audited consolidated
financial reports of the Borrower for the fiscal year ended December 31, 2018.

(i)    Borrowing Base Certificate and Certification. (i) A Borrowing Base
Certificate signed by a Financial Officer of the Borrower demonstrating that the
Covered Debt Amount does not exceed the Borrowing Base as of the July 31, 2019
(calculated in

 

92



--------------------------------------------------------------------------------

accordance with the provisions of Section 5.13 of this Agreement) and (ii) a
certificate signed by a Financial Officer of the Borrower certifying that
Covered Debt Amount as of the Effective Date does not exceed the Borrowing Base
as of the Effective Date (calculated in accordance with the provisions of
Section 5.13 of this Agreement) after giving effect to the extensions of credit
made to the Borrower on the Effective Date.

(j)    Solvency Certificate. A solvency certificate dated the Effective Date and
signed by a Financial Officer of the Borrower, substantially in the form of
Exhibit E.

(k)    Payoff Letter. An executed copy of a payoff letter between the Borrower
and Citibank, N.A., as administrative agent under the June 2012 Credit Agreement
evidencing (i) payment and satisfaction in full of all principal, interest, fees
and other amounts outstanding as of the Effective Date under the June 2012
Credit Agreement and (ii) the termination of the commitments of the lenders
under the June 2012 Credit Agreement.

(l)    Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to Citibank may reasonably request.

The effectiveness of this Agreement and of the obligation of each Lender to make
its initial extension of credit hereunder is also subject to the payment by the
Borrower of (i) such fees as the Borrower shall have agreed to pay to any
Lender, any Joint Lead Arranger or the Administrative Agent in connection
herewith, including the reasonable and documented fees and expenses of Norton
Rose Fulbright US LLP, special New York counsel to Citibank, in connection with
the negotiation, preparation, execution and delivery of this Agreement and the
other Loan Documents and the extensions of credit hereunder (to the extent that
statements for such fees and expenses have been delivered to the Borrower) and
(ii) all accrued and unpaid fees and expenses of the Administrative Agent and
the Lenders, in each case, arising under the June 2012 Credit Agreement
(including, without limitation, all commitment and letter of credit fees and the
fees and expenses of counsel to the Administrative Agent).

Upon the occurrence of the Effective Date, all obligations of the lenders under
the June 2012 Credit Agreement (including the commitments thereunder) shall
terminate and the loans outstanding thereunder shall be deemed prepaid and
satisfied in full as contemplated in Section 2.20. In the event that the
Effective Date does not occur on or before September 1, 2019, the terms and
provisions of this Agreement shall terminate in their entirety (except for terms
hereof which survive termination) and the June 2012 Credit Agreement shall
remain in full force and effect subject to the terms and conditions set forth
therein. The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

 

93



--------------------------------------------------------------------------------

SECTION 4.02.    Each Credit Event. The obligation of each Lender to make any
Loan, and of the agreement of the Issuing Bank to consider issuing, amending,
renewing or extending any Letter of Credit, is additionally subject to the
satisfaction of the following conditions:

(a)    the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except to the extent any such representation or warranty is
itself qualified by materiality or reference to a Material Adverse Effect, in
which case it shall be true and correct in all respects, subject to such
qualification) on and as of the date of such Loan or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, or, as
to any such representation or warranty that refers to a specific date, as of
such specific date;

(b)    at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

(c)    either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

SECTION 4.03.    Additional Provisions. In addition to the other conditions
precedent herein set forth, if any Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Bank will not be required to issue any
Letter of Credit or to amend any outstanding Letter of Credit, and the Swingline
Lenders will not be required to make any Swingline Loan, unless the Issuing Bank
or the applicable Swingline Lender, as the case may be, is satisfied that any
exposure that would result therefrom is fully covered or eliminated by any
combination satisfactory to the Issuing Bank or such Swingline Lender of the
following:

(a)    the LC Exposure and the Swingline Exposure of such Defaulting Lender is
reallocated, as to outstanding and future Letters of Credit and Swingline Loans,
to the Non-Defaulting Lenders as provided in clause (i) of Section 2.19(b);

 

94



--------------------------------------------------------------------------------

(b)    without limiting the provisions of Section 2.19(a), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit or Swingline Loan in an amount at least equal to the aggregate amount of
the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letter of Credit or Swingline Loan, or makes other
arrangements satisfactory to the Administrative Agent, the Issuing Bank and the
applicable Swingline Lender in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender; and

(c)    then in the case of a proposed issuance of a Letter of Credit or making
of a Swingline Loan, by an instrument or instruments in form and substance
satisfactory to the Administrative Agent, and to the Issuing Bank and the
applicable Swingline Lender, as the case may be, the Borrower agrees that the
face amount of such requested Letter of Credit or the principal amount of such
requested Swingline Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit or Swingline Loan
will, subject to the first proviso below, be on a pro rata basis in accordance
with the Commitments of the Non-Defaulting Lenders, and the pro rata payment
provisions of Section 2.17(c) will be deemed adjusted to reflect this provision;

provided that (i) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure, total Swingline Exposure and total LC Exposure may not in any event
exceed the Commitment of such Non-Defaulting Lender, and (ii) neither any such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto nor any
such Cash Collateralization or reduction will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lenders or any other Lender may have against such Defaulting Lender,
or cause such Defaulting Lender to be a Non-Defaulting Lender.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cash
collateralized in accordance with Section 2.09(a) and all LC Disbursements (if
the related Letters of

 

95



--------------------------------------------------------------------------------

Credit have not been so Cash Collateralized) shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, the audited consolidated balance sheet and related statements of
operations, changes in net assets or stockholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG LLP or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided that, the requirements set
forth in this clause (a) may be fulfilled by providing to the Administrative
Agent and the Lenders the report of the Borrower to the SEC on Form 10-K for the
applicable fiscal year;

(b)    within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Borrower, the consolidated
balance sheet and related statements of operations, changes in net assets or
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the statement of assets and liabilities or balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that, the requirements set forth in this clause
(b) may be fulfilled by providing to the Lenders the report of the Borrower to
the SEC on Form 10-Q for the applicable quarterly period;

(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether the Borrower has knowledge that a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01,
6.02, 6.04, 6.05 and 6.07 and (iii) stating whether any material change in GAAP
as applied by (or in the application of GAAP by) the Borrower has occurred since
the date of the most recent audited financial statements delivered pursuant to
Section 5.01(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

 

96



--------------------------------------------------------------------------------

(d)    as soon as available and in any event not later than the last Business
Day of the calendar month following each monthly accounting period (ending on
the last day of each calendar month) of the Borrower, a Borrowing Base
Certificate as at the last day of such accounting period;

(e)    promptly but no later than five (5) Business Days after the Borrower
shall at any time have knowledge that there is a Borrowing Base Deficiency, a
Borrowing Base Certificate as at the date the Borrower has knowledge of such
Borrowing Base Deficiency indicating the amount of the Borrowing Base Deficiency
as at the date the Borrower obtained knowledge of such deficiency and the amount
of the Borrowing Base Deficiency as of the date not earlier than one
(1) Business Day prior to the date the Borrowing Base Certificate is delivered
pursuant to this paragraph;

(f)    promptly upon receipt thereof, copies of all significant reports
submitted by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or the Directing
Body;

(g)    promptly following any request therefore, copies of (i) any documents
described in Section 101(k) of ERISA that the Borrower or any of its ERISA
Affiliates may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Plan or Multiemployer Plan;

(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any other Obligor with the SEC, or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, as the case may be;

(i)    within (i) five (5) Business Days of any material amendment,
supplementation or modification of the Management Agreement, notice of such
material amendment, supplementation or modification and (ii) (y) within ninety
(90) days after the end of each fiscal year of the Borrower and (z) within
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, notice of any other amendment,
supplementation or modification of the Management Agreement;

(j)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request

 

97



--------------------------------------------------------------------------------

(including, without limitation, all information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” rules and regulations, including the
Patriot Act and the Beneficial Ownership regulation, and Anti-Terrorism Laws,
and the Administrative Agent’s or such Lender’s policies or procedures relating
thereto);

(k)    within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule prepared in accordance with GAAP
setting forth in reasonable detail with respect to each Portfolio Investment
where there has been a realized gain or loss in the most recently completed
fiscal quarter, (i) the cost basis of such Portfolio Investment, (ii) the
proceeds received with respect to such Portfolio Investment representing
repayments of principal, and (iii) any other amounts received with respect to
such Portfolio Investment representing exit fees or prepayment penalties;

(l)    within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule prepared in accordance with GAAP
setting forth in reasonable detail with respect to each Portfolio Investment,
(i) the aggregate amount of all capitalized paid-in-kind interest for such
Portfolio Investment during the most recently ended fiscal quarter and (ii) the
aggregate amount of all paid-in-kind interest collected during the most recently
ended fiscal quarter;

(m)    within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule prepared in accordance with GAAP
setting forth in reasonable detail with respect to each Portfolio Investment,
(i) the amortized cost of each Portfolio Investment as of the end of such fiscal
quarter, (ii) the fair market value of each Portfolio Investment as of the end
of such fiscal quarter, and (iii) the unrealized gains or losses as of the end
of such fiscal quarter; and

(n)    within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule prepared in accordance with GAAP
setting forth in reasonable detail with respect to each Portfolio Investment the
change in unrealized gains and losses for such quarter. Such schedule will
report the change in unrealized gains and losses by Portfolio Investment by
showing the unrealized gain or loss for each Portfolio Investment as of the last
day of the preceding fiscal quarter compared to the unrealized gain or loss for
such Portfolio Investment as of the last day of the most recently ended fiscal
quarter.

 

98



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a), (b), (h) or (i)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at
www.solarcapltd.com; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify, or cause to be notified, the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents upon request. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(d)    the occurrence of any amendment, change, supplement or other modification
of the Investment Policies in any manner that is, or that could reasonably be
expected to be, materially adverse to the Lenders in any respect;

(e)    any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified therein; and

 

99



--------------------------------------------------------------------------------

(f)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06.    Books and Records; Inspection and Audit Rights.

(a)    Books and Records; Inspection Rights. The Borrower will, and will cause
each of its Subsidiaries to, keep, or cause to be kept, books of record and
account in accordance with GAAP. The Borrower will, and will cause each of its
Subsidiaries (other than Financing Subsidiaries and Immaterial Subsidiaries) to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during normal
business hours, to examine and make extracts from its books and records, and to
discuss its affairs, finances and

 

100



--------------------------------------------------------------------------------

condition with its officers and independent accountants, all at such reasonable
times as reasonably requested, provided that the Borrower or such Subsidiary
shall be entitled to have its representatives and advisors present during any
inspection of its books and records provided further that, so long as no Default
has occurred and is continuing, the inspection rights set forth in this
Section 5.06(a) may only be exercised once per calendar quarter.

(b)    Audit Rights. The Borrower will, and will cause each of its Subsidiaries
(other than Financing Subsidiaries and Immaterial Subsidiaries) to, permit any
representatives designated by the Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base, all at such
reasonable times as requested, provided that, so long as no Default has occurred
and is continuing, the audit rights set forth in this Section 5.06(b) may only
be exercised once per calendar quarter. The Borrower shall pay the reasonable
fees and expenses of any representatives retained by the Administrative Agent to
conduct any such evaluation or appraisal; provided that the Borrower shall not
be required to pay such fees and expenses for more than one (1) such evaluation
or appraisal during any calendar year unless an Event of Default has occurred
and is continuing at the time of any subsequent evaluation or appraisal during
such calendar year. The Borrower also agrees to modify or adjust the computation
of the Borrowing Base to the extent required by the Administrative Agent or the
Required Lenders as a result of any such evaluation or appraisal, provided that
if the Borrower demonstrates that such evaluation or appraisal is incorrect, the
Borrower shall be permitted to re-adjust its computation of the Borrowing Base.

 

101



--------------------------------------------------------------------------------

SECTION 5.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Without limiting the generality
of the foregoing, the Borrower will, and will cause each of its Subsidiaries to,
conduct its business and other activities in compliance in all material respects
with the applicable provisions of the Investment Company Act (including, without
limiting the foregoing, Section 18(a)(1)(A) and any applicable “asset coverage”
maintenance requirement) and any applicable rules, regulations or orders issued
by the SEC thereunder. The Borrower will maintain in effect policies and
procedures designed to ensure compliance by it, its Subsidiaries and their
respective directors, officers, employees and investment advisors with
Anti-Corruption Laws and applicable Sanctions in all material respects.

SECTION 5.08.    Certain Obligations Respecting Subsidiaries; Further
Assurances.

(a)    New Subsidiaries. In the event that (i) the Borrower shall form or
acquire any new Subsidiary (other than a Financing Subsidiary, Immaterial
Subsidiary or Controlled Foreign Corporation), (ii) any Subsidiary ceases to
constitute an Immaterial Subsidiary, a Financing Subsidiary or a Controlled
Foreign Corporation, or (iii) the Borrower shall designate any other Subsidiary
(other than a Financing Subsidiary) as a Subsidiary Guarantor, the Borrower
will, within ten (10) Business Days thereof, cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary.

(b)    Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors to, take
such action from time to time (including filing appropriate Uniform Commercial
Code financing statements and executing and delivering such assignments,
security agreements and other instruments) as shall be reasonably requested by
the Administrative Agent (i) to create, in favor of the Collateral Agent for the
benefit of the Issuing Bank and the Lenders (and any affiliate thereof that is a
party to any Hedging Agreement entered into with the Borrower) and the holders
of any Secured Longer-Term Indebtedness, perfected security interests and Liens
in the Collateral; provided that any such security interest or Lien shall be
subject to the relevant requirements of the Security Documents; provided
further, that in the case of any Collateral consisting of voting stock of any
Controlled Foreign Corporation, such security interest shall be limited to 66.0%
of the issued and outstanding voting stock of such Controlled Foreign
Corporation, and (ii) to cause any bank or securities intermediary (within the
meaning of the Uniform

 

102



--------------------------------------------------------------------------------

Commercial Code) to enter into such arrangements with the Collateral Agent as
shall be appropriate so that the Collateral Agent has “control” over each bank
account or securities account of the Obligors, and in that connection, the
Borrower agrees to cause all cash and other proceeds of Portfolio Investments
received by any Obligor to be promptly deposited into such an account (or
otherwise delivered to, or registered in the name of, the Collateral Agent) and,
until such deposit, delivery or registration, such cash and other proceeds shall
be held in trust by the Borrower for and as the property of the Collateral Agent
and shall not be commingled with any other funds or property of the Borrower.

SECTION 5.09.    Use of Proceeds. The Borrower will use the proceeds of the
Loans only to prepay principal, interest, fees and other amounts outstanding
under the June 2012 Credit Agreement, to pay fees and expenses incurred in
connection with the negotiation and execution of this Agreement and for general
corporate purposes of the Borrower in the ordinary course of business, including
the acquisition and funding (either directly or through one or more wholly-owned
Subsidiaries) of secured and unsecured leveraged loans, mezzanine loans,
high-yield securities, convertible securities, preferred stock, common stock and
other Portfolio Investments; provided that the proceeds of any Syndicated Loan
shall first be used the repay all Swingline Loans outstanding at the time such
Syndicated Loan is made; provided further that, neither the Administrative Agent
nor any Lender shall have any responsibility as to the use of any of such
proceeds. No part of the proceeds of any Loan will be used in violation of
applicable law. Without limiting the generality of the preceding sentence, the
Borrower will not, directly or indirectly, use the proceeds of any Loan or
otherwise make available such proceeds (a) to fund or finance any operations,
investments, business or activities of or with a Sanctioned Person or in a
Sanctioned Country or in any other manner that will result in a violation of any
Sanctions, Anti-Terrorism Laws or Anti-Corruption Laws or (b) for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock. Margin Stock shall be purchased by the Obligors only with the proceeds of
Indebtedness not directly or indirectly secured by Margin Stock, or with the
proceeds of equity capital of the Borrower.

SECTION 5.10.    Status of RIC and BDC. The Borrower shall (a) maintain its
status as a RIC under the Code, and (b) maintain its status as a “business
development company” under the Investment Company Act.

SECTION 5.11.    Investment Policies. The Borrower shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.

 

103



--------------------------------------------------------------------------------

SECTION 5.12.    Portfolio Valuation and Diversification, Etc.

(a)    Industry Classification Groups. For purposes of this Agreement, the
Borrower shall in its reasonable determination assign each Portfolio Investment
to an Industry Classification Group. To the extent that any Portfolio Investment
is not correlated with the risks of other Portfolio Investments in an Industry
Classification Group established by Moody’s, such Portfolio Investment may be
assigned by the Borrower to the Industry Classification Group that is most
closely correlated to such Portfolio Investment. In the absence of any
correlation, the Borrower shall be permitted, upon notice to the Administrative
Agent and each Lender to create up to three (3) additional industry
classification groups for purposes of this Agreement.

(b)    Portfolio Valuation, Etc.

(i)    Settlement Date Basis. Solely for purposes of determining the Borrowing
Base, all determinations of whether an investment is to be included as a
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent that it has not been paid for in full.

(ii)    Determination of Values. The Borrower will conduct reviews of the value
to be assigned to each of its Portfolio Investment as follows:

(A)    Quoted Investments – External Review. With respect to Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available (“Quoted Investments”), the Borrower shall, not less frequently than
once each calendar week, determine the market value of such Portfolio
Investments which shall, in each case, be determined in accordance with one of
the following methodologies (as selected by the Borrower):

(w)    in the case of public and 144A securities, the average of the mean prices
as determined by two (2) Approved Dealers selected by the Borrower,

(x)    in the case of bank loans, the mean price as determined by one
(1) Approved Dealer or Approved Pricing Service selected by the Borrower,

 

104



--------------------------------------------------------------------------------

(y)    in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange, and

(z)    in the case of any other Portfolio Investment, the fair market value
thereof as determined by an Approved Pricing Service; and

(B)    Unquoted Investments – External Review. With respect to Portfolio
Investments for which market quotations are not readily available (“Unquoted
Investments”), the Borrower shall request an Approved Third-Party Appraiser to
assist the Board of Directors of the Borrower in determining the fair market
value of such Portfolio Investments, as at the last day of each fiscal quarter;
provided that, the Board of Directors of the Borrower shall be permitted to
determine the fair market value of such Portfolio Investments without the
assistance of any Approved Third-Party Appraiser for Portfolio Investments
representing no more than 15% of the Borrowing Base at any time of
determination; provided further, that the Value of any such Portfolio Investment
(i.e. a Portfolio Investment for which market quotations are not readily
available) acquired during a fiscal quarter shall be deemed to be equal to the
cost of such Portfolio Investment until such time as the fair market value of
such Portfolio Investment is determined in accordance with the foregoing
provisions of this sub-clause (B) as at the last day of such fiscal quarter;

(C)    Internal Review. The Borrower shall conduct internal reviews of all
Portfolio Investments at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that materially and
adversely affect the value of the Portfolio Investments. The lower value of any
Portfolio Investment as most recently determined pursuant to this
Section 5.12(b)(ii)(C) and pursuant to Section 5.12(b)(ii)(A) and (B) shall be
deemed to be the “Value” of such Portfolio Investment for purposes hereof;

(D)    Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment for which market quotation(s) are not readily
available as at any date pursuant to the requirements of the foregoing
sub-clauses (A) or (B), then the “Value” of such Portfolio Investment as at such
date shall be deemed to be zero until such time as the value of such Portfolio
Investment is otherwise determined or reviewed, as applicable, in accordance
herewith.

 

105



--------------------------------------------------------------------------------

(c)    Scheduled Testing of Values.

(i)    Each April 30, July 31, October 31 and January 30 of each calendar year
(or such other quarterly dates as are reasonably agreed by the Borrower and the
Administrative Agent each a “Valuation Testing Date”), the Administrative Agent,
through a reputable independent valuation provider with experience in middle
market assets selected by the Administrative Agent (the “Independent Valuation
Provider”), will test the values as of such Valuation Testing Date determined
pursuant to Section 5.12(b)(ii) above of those Portfolio Investments included in
the Borrowing Base selected by the Administrative Agent. The fair value of such
Portfolio Investments tested as of any Valuation Testing Date shall be
approximately equal to the Tested Amount (as defined below).

(ii)    For purposes of this Agreement, the “Tested Amount” shall be equal to
the greater of: (A) an amount equal to (y) 125% of the Covered Debt Amount (as
of the applicable Valuation Testing Date) minus (z) the sum of the values of all
Quoted Investments included in the Borrowing Base (as of the applicable
Valuation Testing Date) and (B) 10% of the aggregate value of all Unquoted
Investments included in the Borrowing Base; provided, however, in no event shall
more than 25% of the aggregate value of the Unquoted Investments in the
Borrowing Base be tested by the Independent Valuation Provider in respect of any
applicable Valuation Testing Date (or, if clause (B) applies, 10%, or as near
thereto as reasonably practicable).

(iii)    With respect to any Portfolio Investment, if the value of such
Portfolio Investment determined by the Borrower pursuant to Section 5.12(b)(ii)
is not more than the lesser of (A) 110% of the midpoint of the valuation range
provided by the Independent Valuation Provider and (B) five (5) points more than
the midpoint of the valuation range (expressed as a percent of par) provided by
the Independent Valuation Provider (provided that the value of such Portfolio
Investment is customarily quoted as a percentage of par, otherwise this clause
(B) shall not be applicable), then the value for such Portfolio Investment
determined by the Borrower in accordance with Section 5.12(b)(ii) shall continue
to be used as the “Value” for purposes of this Agreement. If the value of any
Portfolio Investment determined by the Borrower pursuant to Section 5.12(b)(ii)
is greater than the lesser of the values set forth in clause (iii)(A) and (B)
(to the extent applicable), then for such Portfolio Investment, the “Value” for
purposes of this Agreement shall become the lesser of (x) the highest value of
the valuation range provided by the Independent Valuation Provider, (y) five (5)
points more than the midpoint of the valuation range (expressed as a percent of
par) provided by the Independent Valuation Provider (provided that the value of
such Portfolio Investment is customarily quoted as a percentage of par,
otherwise this clause (y) shall not be applicable) and (z) 110% of the midpoint
of the valuation range provided by the Independent Valuation Provider. For the
avoidance of doubt, any values determined by the Independent Valuation Provider
pursuant to this Section 5.12(c) or Section 5.12(d) shall be used solely for
purposes of

 

106



--------------------------------------------------------------------------------

determining the “Value” of a Portfolio Investment under this Agreement and shall
not be deemed to be the fair value of such asset as required under ASC 820 and
the Investment Company Act.

(d)    Supplemental Testing of Values.

(i)    Notwithstanding the foregoing, the Administrative Agent, individually or
at the request of the Required Lenders, shall at any time have the right to
request, in its reasonable discretion, any Portfolio Investment included in the
Borrowing Base with a value determined by the Borrower pursuant to
Section 5.12(b)(ii) to be independently tested by the Independent Valuation
Provider. There shall be no limit on the number of such tests that may be
requested by the Administrative Agent in the exercise of its reasonable
discretion.

(ii)    If (A) the value determined by the Borrower pursuant to
Section 5.12(b)(ii) is less than the value determined by the Independent
Valuation Provider, then the value determined by the Borrower pursuant to
Section 5.12(b)(ii) shall continue to be used as the “Value” for purposes of
this Agreement and (B) the value determined by the Borrower pursuant to
Section 5.12(b)(ii) is greater than the value determined by the Independent
Valuation Provider and the difference between such values is: (x) less than 5%
of the value determined by the Borrower pursuant to Section 5.12(b)(ii), then
the value determined by the Borrower pursuant to Section 5.12(b)(ii) shall
become the “Value” for purposes of this Agreement; (y) between 5% and 20% of the
value determined by the Borrower pursuant to Section 5.12(b)(ii), then the
“Value” of such Portfolio Investment for purposes of this Agreement shall become
the average of the value determined by the Borrower pursuant to
Section 5.12(b)(ii) and the value determined by such Independent Valuation
Provider; and (z) greater than 20% of the value determined by the Borrower
pursuant to Section 5.12(b)(ii), then the Borrower and the Administrative Agent
shall retain an additional third party appraiser to conduct a valuation of such
Portfolio Investment and, upon the completion of such appraisal, the “Value” of
such Portfolio Investment for purposes of this Agreement shall become the
average of the three valuations (with the average of the Independent Valuation
Provider’s value and the Borrower’s value to be used as the “Value” until the
third value is obtained).

(iii)    The Value of any Portfolio Investment for which the Independent
Valuation Provider’s value is used shall be the midpoint of the range (if any)
determined by the Independent Valuation Provider.

 

107



--------------------------------------------------------------------------------

(e)    Generally Applicable Valuation Provisions.

(i)    The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted in the Borrower’s industry for valuing
Portfolio Investments of the type being valued and held by the Obligors. Other
procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.

(ii)    All valuations shall be on a settlement date basis. For the avoidance of
doubt, the Value of any Portfolio Investment determined in accordance with this
Section 5.12 shall be the Value of such Portfolio Investment for purposes of
this Agreement until a new Value for such Portfolio Investment is subsequently
determined in good faith in accordance with this Section 5.12.

(iii)    The values determined by the Independent Valuation Provider shall be
deemed to be “Information” hereunder and subject to Section 9.13 hereof.

(iv)    All tests by the Independent Valuation Provider shall be conducted in a
manner not disruptive to the business of the Borrower. The Administrative Agent
shall notify the Borrower of its receipt of the final results of any such test
promptly upon its receipt thereof and shall provide a copy of such results and
the related report to the Borrower promptly upon the Borrower’s request.

(f)    Regulated Investment Company Diversification Requirement. The Borrower
will, and will cause its Subsidiaries (other than Financing Subsidiaries that
are exempt from the Investment Company Act) at all times to, subject to
applicable grace periods set forth in the Code, comply with the portfolio
diversification and similar requirements set forth in the Code applicable to
RIC’s.

SECTION 5.13.    Calculation of Borrowing Base.

(a)    For purposes of this Agreement, the “Borrowing Base” shall be determined,
as at any date of determination, as the sum of the Advance Rates of the Value of
each Portfolio Investment (excluding any cash held by the Administrative Agent
pursuant to Section 2.05(k)), provided that:

(i)    if, as of such date, the Relevant Asset Coverage Ratio is (A) greater
than or equal to 2.00:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments (other than Cash and Cash
Equivalents) of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 6% of the aggregate Value of all
Portfolio Investments in the Collateral Pool, shall be 50% of the otherwise
applicable Advance Rate; (B) less than 2.00:1:00 and greater than or equal to
1.75:1.00, the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments (other than Cash and Cash

 

108



--------------------------------------------------------------------------------

Equivalents) of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 5% of the aggregate Value of all
Portfolio Investments in the Collateral Pool, shall be 50% of the otherwise
applicable Advance Rate or (C) less than 1.75:1:00, the Advance Rate applicable
to that portion of the aggregate Value of the Portfolio Investments (other than
Cash and Cash Equivalents) of all issuers in a consolidated group of
corporations or other entities in accordance with GAAP exceeding 4% of the
aggregate Value of all Portfolio Investments in the Collateral Pool, shall be
50% of the otherwise applicable Advance Rate;

(ii)    if, as of such date, the Relevant Asset Coverage Ratio is (A) greater
than or equal to 2.00:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments (other than Cash and Cash
Equivalents) of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 12% of the aggregate Value of all
Portfolio Investments in the Collateral Pool shall be 0%; (B) less than
2.00:1:00 and greater than or equal to 1.75:1.00, the Advance Rate applicable to
that portion of the aggregate Value of the Portfolio Investments (other than
Cash and Cash Equivalents) of all issuers in a consolidated group of
corporations or other entities in accordance with GAAP exceeding 10% of the
aggregate Value of all Portfolio Investments in the Collateral Pool shall be 0%
or (C) less than 1.75:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments (other than Cash and Cash
Equivalents) of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 8% of the aggregate Value of all
Portfolio Investments in the Collateral Pool shall be 0%;

(iii)    if, as of such date, the Relevant Asset Coverage Ratio is (A) greater
than or equal to 2.00:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments (other than Cash and Cash
Equivalents) in any single Industry Classification Group that exceeds 25% of the
aggregate Value of all Portfolio Investments in the Collateral Pool shall be 0%,
(B) less than 2.00:1:00 and greater than or equal to 1.75:1.00, the Advance Rate
applicable to that portion of the aggregate Value of the Portfolio Investments
(other than Cash and Cash Equivalents) in any single Industry Classification
Group that exceeds 20% of the aggregate Value of all Portfolio Investments in
the Collateral Pool shall be 0%, provided that, with respect to Portfolio
Investments in the Collateral Pool in a single Industry Classification Group
from time to time designated by the Borrower to the Administrative Agent, such
20% figure shall be increased to 25%, or (C) less than 1.75:1:00, the Advance
Rate applicable to that portion of the aggregate Value of the Portfolio
Investments (other than Cash and Cash Equivalents) in any single Industry
Classification Group that exceeds 20% of the aggregate Value of all Portfolio
Investments in the Collateral Pool shall be 0%;

 

109



--------------------------------------------------------------------------------

(iv)    if, as of such date, the Relevant Asset Coverage Ratio is (A) greater
than or equal to 2.00:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Borrower’s investments in Non-Core Investments shall be
0% to the extent necessary so that no more than 20% of the Borrowing Base is
attributable to such investments, (B) less than 2.00:1:00 and greater than or
equal to 1.75:1.00, the Advance Rate applicable to that portion of the aggregate
Value of the Borrower’s investments in Non-Core Investments shall be 0% to the
extent necessary so that no more than 10% of the Borrowing Base is attributable
to such investments or (C) less than 1.75:1:00, the Advance Rate applicable to
that portion of the aggregate Value of the Borrower’s investments in Non-Core
Investments shall be 0% to the extent necessary so that no more than 5% of the
Borrowing Base is attributable to such investments;

(v)    if, as of such date, the Relevant Asset Coverage Ratio is (A) less than
2.00:1:00 and greater than or equal to 1.75:1.00, the Advance Rate applicable to
that portion of the aggregate Value of the Borrower’s investments in Junior
Investments and Non-Core Investments shall be 0% to the extent necessary so that
no more than 30% of the Borrowing Base is attributable to such investments or
(B) less than 1.75:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Borrower’s investments in Junior Investments and Non-Core
Investments shall be 0% to the extent necessary so that no more than 20% of the
Borrowing Base is attributable to such investments;

(vi)    if, as of such date, (A)(1) the Borrowing Base (without giving effect to
any adjustment required pursuant to this paragraph (a)(vi), the “Gross Borrowing
Base”) is less than 1.5 times the Senior Debt Amount and (2) the Relevant Asset
Coverage Ratio is less than 2.00:1:00 and greater than or equal to 1.75:1.00,
then the Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to the Borrowing Base may not be less than
60% of the Covered Debt Amount, (B)(1) the Gross Borrowing Base is less than 1.5
times the Senior Debt Amount and (2) the Relevant Asset Coverage Ratio is less
than 1.75:1.00, then the Borrowing Base shall be reduced to the extent necessary
such that the contribution of Senior Investments to the Borrowing Base may not
be less than 75% of the Covered Debt Amount, (C)(1) the Gross Borrowing Base is
greater than or equal to 1.5 times the Senior Debt Amount and (2) the Relevant
Asset Coverage Ratio is less than 2.00:1.00 and greater than or equal to
1.75:1.00, then the Borrowing Base shall be reduced to the extent necessary such
that the contribution of Senior Investments to the Borrowing Base may not be
less than 40% of the Covered Debt Amount or (D)(1) the Gross Borrowing Base is
greater than or equal to 1.5 times the Senior Debt Amount and (2) the Relevant
Asset Coverage Ratio is less than 1.75:1.00, then the Borrowing Base shall be
reduced to the extent necessary such that the contribution of Senior Investments
to the Borrowing Base may not be less than 60% of the Covered Debt Amount;

 

110



--------------------------------------------------------------------------------

(vii)    if, as of such date, the Relevant Asset Coverage Ratio is (i) greater
than or equal to 2.00:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments (other than Cash and Cash
Equivalents) attributable to Venture Loans exceeding 30% of the aggregate Value
of all Portfolio Investments in the Collateral Pool, shall be 0%; (ii) less than
2.00:1:00 and greater than or equal to 1.75:1.00, the Advance Rate applicable to
that portion of the aggregate Value of the Portfolio Investments (other than
Cash and Cash Equivalents) attributable to Venture Loans exceeding 25% of the
aggregate Value of all Portfolio Investments in the Collateral Pool, shall be 0%
or (iii) less than 1.75:1:00, the Advance Rate applicable to that portion of the
aggregate Value of the Portfolio Investments (other than Cash and Cash
Equivalents) attributable to Venture Loans exceeding 20% of the aggregate Value
of all Portfolio Investments in the Collateral Pool, shall be 0%;

(viii)    the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments (other than Cash and Cash Equivalents) attributable to
common equity, warrants, Portfolio Investments that are not Performing and
Portfolio Investments where less than 66.67% of the interest (including
accretions and “pay-in-kind” interest) for the current monthly, quarterly,
semi-annual or annual period (as applicable) is payable in cash, exceeding 20%
of the Borrowing Base shall be 0%;

(ix)    the Advance Rate applicable to that portion of the aggregate Value of
the Portfolio Investments (other than Common Equity) in which the Borrower has a
controlling influence as determined under the Investment Company Act that
exceeds 5% of Shareholders’ Equity of the Borrower (which for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be the Advance Rate applicable to Performing
Common Equity (to the extent such Portfolio Investments are Performing) or 0%;
and

(x)    the Advance Rate applicable to that portion of the Value of the Portfolio
Investments attributable to any investment in a Financing Subsidiary shall be
0%.

(b)    No Portfolio Investment may be included in the Borrowing Base until such
time as such Portfolio Investment has been Delivered (as defined in the
Guarantee and Security Agreement) to the Collateral Agent, and then only for so
long as such Portfolio Investment continues to be Delivered as contemplated
therein; provided that in the case of any Portfolio Investment in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing (and for which no other method of
perfection with a higher priority is possible), such Portfolio

 

111



--------------------------------------------------------------------------------

Investment may be included in the Borrowing Base so long as all remaining
actions to complete “Delivery” are satisfied within 7 days of such inclusion.
Voting stock of any Controlled Foreign Corporation in excess of 66% of the
issued and outstanding voting stock of such Controlled Foreign Corporation shall
not be included as a Portfolio Investment for purposes of calculating the
Borrowing Base.

For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions. For purposes of the
categorization of each Portfolio Investment in accordance with this
Section 5.13, the amount of any “first lien debt” or EBITDA with respect to any
Portfolio Investment shall be determined using the most recent quarterly
valuation determined in accordance with the valuation procedures set forth in
Section 5.12(b)(ii)(B).

(c)    As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment as of any date and subject
to adjustment as provided in Section 5.13(a)(i) through (x) (other than clause
(vi) and as provided below based on the Relevant Asset Coverage Ratio as of such
date, the following percentages with respect to such Portfolio Investment:

 

Portfolio Investment1

   Relevant Asset
Coverage Ratio >
2.00:1:00    2.00:1:00 >
Relevant Asset
Coverage Ratio >
1.75:1.00    1.75:1:00 >
Relevant Asset
Coverage Ratio >
1.50:1.00    Quoted     Unquoted    Quoted     Unquoted    Quoted     Unquoted

Cash, Cash Equivalents and Short-Term U.S. Government Securities

     100 %    n.a.      100 %    n.a.      100 %    n.a.

Long-Term U.S. Government Securities

     95 %    n.a.      95 %    n.a.      95 %    n.a.

 

1 

The above categories are intended to be indicative of the traditional investment
types in a fully capitalized issuer. All determinations of whether a particular
portfolio investment belongs to one category or another shall be made by the
Borrower on a consistent basis with the foregoing.

 

112



--------------------------------------------------------------------------------

Portfolio Investment1

   Relevant Asset
Coverage Ratio >
2.00:1:00     2.00:1:00 >
Relevant Asset
Coverage Ratio >
1.75:1.00     1.75:1:00 >
Relevant Asset
Coverage Ratio >
1.50:1.00      Quoted     Unquoted     Quoted     Unquoted     Quoted    
Unquoted  

Performing First Lien Bank Loans

     85 %      75 %      85 %      75 %      85 %      75 % 

Performing First Lien Venture Loans

     85 %      75 %      80 %      70 %      75 %      65 % 

Performing First Lien Unitranche Bank Loans

     85 %      75 %      80 %      70 %      75 %      65 % 

Performing First Lien Last Out Bank Loans

     80 %      70 %      75 %      65 %      70 %      60 % 

Performing Second Lien Bank Loans

     75 %      65 %      70 %      60 %      65 %      55 % 

Performing Cash Pay High Yield Securities

     70 %      60 %      65 %      55 %      60 %      50 % 

Performing Cash Pay Mezzanine Investments

     65 %      55 %      60 %      50 %      55 %      45 % 

Performing Non-Cash Pay High Yield Securities

     60 %      50 %      55 %      45 %      50 %      40 % 

Performing Non-Cash Pay Mezzanine Investments

     55 %      45 %      50 %      40 %      45 %      35 % 

Performing Preferred Equity

     55 %      45 %      50 %      40 %      45 %      35 % 

Performing Common Equity

     30 %      20 %      25 %      20 %      20 %      20 % 

Non-Performing First Lien Bank Loans

     45 %      45 %      40 %      40 %      35 %      35 % 

 

113



--------------------------------------------------------------------------------

Portfolio Investment1

   Relevant Asset
Coverage Ratio >
2.00:1:00     2.00:1:00 >
Relevant Asset
Coverage Ratio >
1.75:1.00     1.75:1:00 >
Relevant Asset
Coverage Ratio >
1.50:1.00      Quoted     Unquoted     Quoted     Unquoted     Quoted    
Unquoted  

Non-Performing First Lien Unitranche Bank Loans

     45 %      45 %      40 %      40 %      35 %      35 % 

Non-Performing Venture Loans

     40 %      35 %      35 %      30 %      30 %      25 % 

Non-Performing First Lien Last Out Bank Loans

     40 %      40 %      35 %      35 %      30 %      30 % 

Non-Performing Second Lien Bank Loans

     40 %      40 %      35 %      35 %      30 %      30 % 

Non-Performing High Yield Securities

     30 %      30 %      25 %      25 %      20 %      20 % 

Non-Performing Mezzanine Investments

     30 %      25 %      25 %      20 %      20 %      20 % 

Non-Performing Preferred Equity

     0 %      0 %      0 %      0 %      0 %      0 % 

Non-Performing Common Equity

     0 %      0 %      0 %      0 %      0 %      0 % 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a loan or credit facility.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person; provided, however,
that trust certificates, preference

 

114



--------------------------------------------------------------------------------

shares, unrated subordinated notes, combination notes and other residual or
equity interests of a Person whose primary business is investing in and/or
purchasing loans or other financial assets shall not be considered “Capital
Stock” to the extent that such Person finances the purchase of or investment in
such loans or financial assets through the issuance of debt securities.

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

“Cash Pay Bank Loans” means First Lien Bank Loans, First Lien Unitranche Bank
Loans, First Lien Last Out Bank Loans and Second Lien Bank Loans as to which, at
the time of determination, all of the interest on which is payable not less
frequently than quarterly and for which not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly or
quarterly period (as applicable) is payable in cash.

“Cash Pay Venture Loan” means First Lien Venture Loans as to which, at the time
of determination, all of the interest on which is payable not less frequently
than quarterly and for which not less than 2/3rds of the interest (including
accretions and “pay-in-kind” interest) for the current monthly or quarterly
period (as applicable) is payable in cash.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to any
Permitted Prior Working Capital Lien and other customary encumbrances) on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof, provided that any First Lien Bank Loan that is
also a First Lien Unitranche Bank Loan shall be treated for purposes of
determining the applicable Advance Rate as a First Lien Unitranche Bank Loan;
provided, further, that any First Lien Bank Loan that is also a First Lien Last
Out Bank Loan shall be treated for purposes of determining the applicable
Advance Rate as a First Lien Last Out Bank Loan.

“First Lien Last Out Bank Loan” means a Bank Loan that is a First Lien Bank
Loan, a portion of which is, in effect, subject to debt subordination and
superpriority rights of other lenders following an event of default (such
portion, a “last out” portion) provided, that the aggregate principal amount of
the “last out” portion of such Bank Loan is at least 50% of the aggregate
principal amount of any “first out”

 

115



--------------------------------------------------------------------------------

portion of such Bank Loan, provided, further that the underlying obligor with
respect to such Bank Loan shall have a ratio of first lien debt (including the
“first out” portion of such Bank Loan, but excluding the “last out” portion of
such Bank Loan) to EBITDA that does not exceed 3.25:1.00 and a ratio of
aggregate first lien debt (including both the “first out” portion and the “last
out” portion of such Bank Loan) to EBITDA that does not exceed 5.25:1.00. An
Obligor’s investment in the “last out” portion of a First Lien Last Out Bank
Loan shall be treated as a First Lien Last Out Bank Loan for purposes of
determining the applicable Advance Rate for such Portfolio Investment under this
Agreement. For the avoidance of doubt, an Obligor’s investment in the portion of
such Bank Loan that is not the last out portion (the “first out” portion) shall
be treated as a First Lien Bank Loan for purposes of determining the applicable
Advance Rate for such Portfolio Investment under this Agreement and an Obligor’s
investment in any “last out” portion of a First Lien Bank Loan that does not
meet the foregoing criteria shall be treated as a Second Lien Bank Loan.

“First Lien Unitranche Bank Loan” means a First Lien Bank Loan with a ratio of
first lien debt to EBITDA that exceeds 5.25:1.00, and where the underlying
borrower does not also have a Second Lien Bank Loan outstanding.

“First Lien Venture Loan” means a Venture Loan that is entitled to the benefit
of a first lien and first priority perfected security interest (subject to any
Permitted Prior Working Capital Lien and other customary encumbrances) on a
substantial portion of the assets of the respective borrower and guarantors
obligated in respect thereof.

“High Yield Securities” means debt Securities, in each case (a) issued by public
or private issuers, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments or Bank
Loans.

“Junior Investments” means, collectively, Performing Cash Pay High Yield
Securities and Performing Cash Pay Mezzanine Investments.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination.

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private issuers, (b) issued without registration under the
Securities Act, (c) not issued pursuant to Rule 144A under the Securities Act
(or any successor provision thereunder), (d) that are not Cash Equivalents and
(e) contractually subordinated in right of payment to other debt of the same
issuer.

 

116



--------------------------------------------------------------------------------

“Non-Core Investments” means, collectively, Portfolio Investments in common
equity, warrants, Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, Performing Non-Cash Pay High
Yield Securities, Performing Preferred Equity, Performing Non-Cash Pay Mezzanine
Investments and Performing Common Equity.

“Non-Performing Bank Loans” means, collectively, Non-Performing First Lien Bank
Loans, Non-Performing First Lien Last Out Bank Loans, Non-Performing First Lien
Unitranche Loans, Non-Performing Second Lien Bank Loans and Non-Performing
Venture Loans.

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

“Non-Performing Venture Loans” means Venture Loans other than Performing First
Lien Venture Loans.

“Non-Performing First Lien Last Out Bank Loans” means First Lien Last Out Bank
Loans other than Performing First Lien Bank Loans.

“Non-Performing First Lien Unitranche Bank Loans” means First Lien Unitranche
Bank Loans other than Performing First Lien Bank Unitranche Loans.

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

“Non-Performing Preferred Equity” means Preferred Stock other than Performing
Preferred Equity.

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.

 

117



--------------------------------------------------------------------------------

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

“Performing First Lien Last Out Bank Loans” means First Lien Last Out Bank Loans
which are Cash Pay Bank Loans and are Performing.

“Performing First Lien Unitranche Bank Loans” means First Lien Unitranche Bank
Loans which are Cash Pay Bank Loans and are Performing.

“Performing First Lien Venture Loans” means First Lien Venture Loans which are
Cash Pay Venture Loans and are Performing.

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

“Performing Preferred Equity” means Preferred Stock of an issuer that has not
failed to meet any scheduled redemption obligations or to pay its latest
declared cash dividend, after the expiration of any applicable grace period.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.

 

118



--------------------------------------------------------------------------------

“Permitted Prior Working Capital Lien” means, with respect to any borrower under
a Bank Loan, a security interest to secure a revolving facility for such
borrower and any of its subsidiaries; provided that (i) such Bank Loan has a
second priority lien on the collateral that is subject to the first priority
lien of such revolving facility (or a pari passu lien on such collateral where
the revolving facility has a super-priority right of payment), (ii) such
revolving facility is not secured by any other assets (other than a pari passu
lien or a second priority lien, subject to the first priority lien of the Bank
Loan) and does not benefit from any standstill rights or other agreements (other
than customary rights) with respect to any other assets and (iii) the maximum
outstanding amount of such revolving facility is not greater than the lower of
(a) 1.0x EBITDA of the borrower under such Bank Loan, and (b) 20% of the
outstanding amount of the associated First Lien Bank Loan.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on a substantial portion of the assets of the respective
borrower and guarantors obligated in respect thereof.

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

“Senior Debt Amount” means, on any date, the greater of (i) the Covered Debt
Amount and (ii) the Combined Debt Amount.

“Senior Investments” means Cash, Cash Equivalents, Short-Term U.S. Government
Securities, Long-Term U.S. Government Securities, Performing First Lien Bank
Loans, Performing First Lien Last Out Bank Loans, Performing First Lien
Unitranche Loans and Performing First Lien Venture Loans.

 

119



--------------------------------------------------------------------------------

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three months of the applicable date of determination.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

“Value” means, with respect to any Portfolio Investment, the most recent value
as determined pursuant to Section 5.12(b)(ii).

“Venture Loan” means a Portfolio Investment that is a “venture” loan and whose
principal underlying collateral consists of an all asset lien (including
accounts, inventory and equipment, where applicable) (subject to any “permitted
liens” as defined in the applicable loan agreement for such Portfolio Investment
or such comparable definition or provision if “permitted liens” is not defined
therein) but with at least a negative pledge on the intellectual property, of an
underlying obligor that is in the startup, R&D or early-stage commercial phase
and whose principal business is in the bio-pharmaceutical, medical device,
healthcare IT or Healthcare Services industries.

SECTION 5.14 Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit

 

120



--------------------------------------------------------------------------------

Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been cash collateralized in
accordance with Section 2.09(a) and all LC Disbursements shall have been
reimbursed (if the related Letters of Credit have not been so Cash
Collateralized), the Borrower covenants and agrees with the Lenders that:

SECTION 6.01.    Indebtedness. The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries) to, create, incur, assume
or permit to exist any Indebtedness, except:

(a)    Indebtedness created hereunder;

(b)    Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness
in an aggregate amount that (i) taken together with other then-outstanding
Indebtedness, does not exceed the amount required to comply with the provisions
of Section 6.07(b) and (ii) in the case of Secured Longer-Term Indebtedness,
taken together with Indebtedness permitted under clauses (a) and (h) of this
Section 6.01 does not exceed the Borrowing Base;

(c)    Indebtedness existing on the date hereof and set forth on Schedule 6.01;

(d)    Other Permitted Indebtedness;

(e)    Indebtedness of the Borrower to or from any other Obligor or Indebtedness
of an Obligor to or from another Obligor;

(f)    repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

 

121



--------------------------------------------------------------------------------

(g)    obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

(h)    Secured Shorter-Term Indebtedness and Unsecured Shorter-Term Indebtedness
in an aggregate amount (determined at the time of the incurrence of such
Indebtedness) not exceeding 5% of Shareholders’ Equity and that (i) taken
together with other then-outstanding Indebtedness, does not exceed the amount
required to comply with the provisions of Section 6.07(b) and (ii) taken
together with Indebtedness permitted under clause (a), and Secured Longer-Term
Indebtedness permitted under clause (b), of this Section 6.01, does not exceed
the Borrowing Base; provided that Indebtedness under the 2022 Notes, 2022
Tranche C Notes and 2023 Notes shall not be included in the aggregate amount of
Indebtedness counted against such 5% of Shareholders’ Equity;

(i)    obligations (including Guarantees) in respect of Standard Securitization
Undertakings; and

(j)    Permitted SBIC Guarantees.

SECTION 6.02.    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries (other than Financing Subsidiaries) to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a)    any Lien on any property or asset of the Borrower existing on the date
hereof and set forth in Part B of Schedule II, provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of its
Subsidiaries and (ii) any such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(b)    Liens created pursuant to the Security Documents;

(c)    Liens on Special Equity Interests included in the Portfolio Investments
but only to the extent securing obligations in the manner provided in the
definition of “Special Equity Interests” in Section 1.01;

(d)    Liens securing Indebtedness or other obligations in an aggregate
principal amount not exceeding the greater of (x) $50,000,000 and (y) an amount
equal to 5% of Shareholders’ Equity, at any one time outstanding (which may
cover Portfolio Investments, but only to the extent released from the Lien in
favor of the Collateral Agent in accordance with the requirements of
Section 10.03 of the Guarantee and Security

 

122



--------------------------------------------------------------------------------

Agreement), so long as at the time thereof the aggregate amount of Indebtedness
permitted under clauses (a), (b) and (h) of Section 6.01, does not exceed the
lesser of (i) the Borrowing Base and (ii) the amount required to comply with the
provisions of Section 6.07(b);

(e)    Permitted Liens; and

(f)    Liens on the Borrower’s or a Subsidiary’s Equity Interests in any SBIC
Subsidiary created in favor of the SBA.

SECTION 6.03.    Fundamental Changes. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries and Immaterial
Subsidiaries) to enter into any transaction of merger, consolidation, division
or amalgamation or to liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries and Immaterial Subsidiaries)
to acquire any business or property from, or capital stock of, or be a party to
any acquisition of, any Person, except for purchases or acquisitions of
Portfolio Investments and other assets in the normal course of the day-to-day
business activities of the Borrower and its Subsidiaries and not in violation of
the terms and conditions of this Agreement or any other Loan Document. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Financing Subsidiaries and Immaterial Subsidiaries) to, convey, sell, lease,
transfer. divide or otherwise dispose of, in one transaction or a series of
transactions, any part of its assets, whether now owned or hereafter acquired,
but excluding (x) assets sold or disposed of in the ordinary course of business
(including to make expenditures of cash and dispositions of investments in
connection with exits and work-outs (including assets abandoned for no
consideration if the Borrower determines such assets have no value) in the
normal course of the day-to-day business activities of the Borrower and its
Subsidiaries) and (y) subject to the provisions of clause (d) below, Portfolio
Investments (to the extent not otherwise included in clause (x) of this
Section).

Notwithstanding the foregoing provisions of this Section:

(a)    any Subsidiary Guarantor of the Borrower may be merged or consolidated
with or into the Borrower or any other Subsidiary Guarantor; provided that
(i) at the time thereof and after giving effect thereto, no Default shall have
occurred or be continuing, (ii) if any such transaction shall be between a
Subsidiary Guarantor and a wholly owned Subsidiary Guarantor, the wholly owned
Subsidiary Guarantor shall be the continuing or surviving corporation and
(iii) if any such transaction shall be between the Borrower and a Subsidiary
Guarantor, the Borrower shall be the continuing or surviving corporation;

 

123



--------------------------------------------------------------------------------

(b)    any Obligor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
wholly owned Subsidiary Guarantor of the Borrower;

(c)    the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

(d)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments to a Financing Subsidiary so long as (i) after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base and the
Borrower delivers a certificate of a Financial Officer to such effect to the
Administrative Agent; provided however, if the Borrowing Base is at least 150%
of the Covered Debt Amount as of the last day of the monthly accounting period
ending immediately prior to such sale, transfer or disposition, as evidenced in
the Borrowing Base Certificate most recently delivered by the Borrower pursuant
to Section 5.01(d), then the certificate of a Financial Officer referred to in
this clause (i) shall be delivered no later than the last day of the calendar
month in which such sale, transfer or disposition occurs, and (ii) either
(x) the amount of any excess availability under the Borrowing Base immediately
prior to such sale, transfer or other disposition is not diminished as a result
of such sale, transfer or other disposition or (y) the Gross Borrowing Base
immediately after giving effect to such sale, transfer or other disposition is
at least 110% of the Covered Debt Amount;

(e)    the Borrower or any Subsidiary may merge or consolidate with any other
Person so long as at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing and provided that (i) if any such
transaction shall be between the Borrower and another Person, the Borrower shall
be the continuing or surviving corporation, (ii) if any such transaction shall
be between a wholly-owned Subsidiary Guarantor and another Person (other than
the Borrower), a wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation and (iii) if any such transaction shall be between a
Subsidiary Guarantor and another Person (other than the Borrower or a
wholly-owned Subsidiary Guarantor), a Subsidiary Guarantor shall be the
continuing or surviving corporation;

(f)    the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $25,000,000 in any fiscal year; and

 

124



--------------------------------------------------------------------------------

(g)    the Borrower or the other Obligors may dissolve or liquidate (i) any
Subsidiary that does not own, legally or beneficially, assets which in aggregate
have a value of $500,000 or more at such time of dissolution or liquidation or
(ii) any SBIC Subsidiary, provided that no portion of any Indebtedness or any
other obligations (contingent or otherwise) of such SBIC Subsidiary (A) is, or
would as a result of dissolution or liquidation hereunder become, recourse to or
obligate the Borrower or any other Obligor (other than any SBIC Subsidiary) in
any way, or (B) subjects, or would as a result of dissolution or liquidation
hereunder subject, any property of the Borrower or any other Obligor (other than
any SBIC Subsidiary) to the satisfaction of such Indebtedness.

SECTION 6.04.    Investments. The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries) to, acquire, make or enter
into, or hold, any Investments except:

(a)    operating deposit accounts with banks;

(b)    Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;

(c)    Hedging Agreements entered into in the ordinary course of the Borrower’s
and its Subsidiaries’ financial planning and not for speculative purposes;

(d)    Portfolio Investments by the Borrower and its Subsidiaries, provided
that, (i) such Portfolio Investments are permitted under the Borrower’s
Investment Policies and (ii) such Portfolio Investments are permitted under the
provisions of the Investment Company Act;

(e)    Investments in Financing Subsidiaries to the extent permitted by
Section 6.03(d); and

(f)    additional Investments up to but not exceeding an amount in the aggregate
at any time outstanding equal to $50,000,000 minus the aggregate value of assets
owned by all Immaterial Subsidiaries, legally or beneficially, or directly or
indirectly.

For purposes of clause (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of such Investment be deemed to be less than zero; the amount of

 

125



--------------------------------------------------------------------------------

an Investment shall not in any event be reduced by reason of any write-off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.

SECTION 6.05.    Restricted Payments. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Financing Subsidiaries) to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
that the Borrower may declare and pay:

(a)    dividends with respect to the capital stock of the Borrower to the extent
payable in additional shares of the Borrower’s common stock;

(b)    dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in any taxable year of
the Borrower in amounts not to exceed the amount that is estimated in good faith
by the Borrower to be required to (i) reduce to zero for such taxable year or
for the previous taxable year, its investment company taxable income (within the
meaning of section 852(b)(2) of the Code) and reduce to zero the tax imposed by
section 852(b)(3) of the Code, and (ii) avoid federal excise taxes for such
taxable year or for the previous taxable year imposed by section 4982 of the
Code;

(c)    dividends and distributions in each case in cash or other property
(excluding for this purpose the Borrower’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:

(i)    no Default shall have occurred and be continuing; and

(ii)    the aggregate amount of Restricted Payments made during any taxable year
of the Borrower after the date hereof under this clause (c) shall not exceed the
sum of (x) an amount equal to 10% of the taxable income of the Borrower for such
taxable year determined under section 852(b)(2) of the Code, but without regard
to subparagraphs (A), (B) or (D) thereof, minus (y) the amount, if any, by which
dividends and distributions made during such taxable year pursuant to the
foregoing clause (b) (whether in respect of such taxable year or the previous
taxable year) based upon the Borrower’s estimate of taxable income exceeded the
actual amounts specified in subclauses (i) and (ii) of such foregoing clause (b)
for such taxable year.

(d)    other Restricted Payments so long as (i) on the date of such Restricted
Payment and after giving effect thereto (x) the Covered Debt Amount does not
exceed 90% of the Gross Borrowing Base and (y) no Default shall have occurred
and be

 

126



--------------------------------------------------------------------------------

continuing and (ii) on the date of such other Restricted Payment the Borrower
delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as at such date demonstrating compliance with subclause (x) after
giving effect to such Restricted Payment. For purposes of preparing such
Borrowing Base Certificate, (A) the Value of Portfolio Investments for which
market quotations are readily available shall be the most recent quotation
available for such Portfolio Investment and (B) the Value of Portfolio
Investments for which market quotations are not readily available shall be the
Value set forth in the Borrowing Base Certificate most recently delivered by the
Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01(d); provided that the Borrower shall reduce the Value of any
Portfolio Investment referred to in this subclause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Portfolio Investment.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.

SECTION 6.06.    Certain Restrictions on Subsidiaries. The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
(other than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property by any Obligor; provided
that, the foregoing shall not apply to (i) indentures, agreements, instruments
or other agreements pertaining to other Indebtedness permitted hereunder so long
as it is not, in the Borrower’s good faith judgment, more restrictive or
burdensome in respect of the foregoing activities than the Loan Documents
(provided that, in any event, such restrictions would not adversely affect the
exercise of rights or remedies of the Administrative Agent, the Collateral Agent
or the Lenders hereunder or under the Security Documents or impair the rights or
ability of any Obligor in any manner from performing its obligations under the
Loan Documents) and (ii) indentures, agreements, instruments or other agreements
pertaining to any lease, sale or other disposition of any asset permitted by
this Agreement or any Lien permitted by this Agreement on such asset so long as
the applicable restrictions only apply to the assets subject to such lease,
sale, other disposition or Lien.

SECTION 6.07.    Certain Financial Covenants.

(a)    Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 33% of the total assets of the Borrower and its Subsidiaries as
at the last

 

127



--------------------------------------------------------------------------------

day of such fiscal quarter (determined on a consolidated basis, without
duplication, in accordance with GAAP) and (ii) $550,000,000 plus 25% of the net
proceeds of the sale of Equity Interests by the Borrower and its Subsidiaries
after the Effective Date.

(b)    Asset Coverage Ratio. The Borrower will not permit the Asset Coverage
Ratio to be less than 1.50 to 1 at any time, calculated in accordance with U.S.
GAAP.

SECTION 6.08.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries (other than Financing Subsidiaries and
Immaterial Subsidiaries) to, enter into any material transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; provided that,
affiliate transactions that are expressly permitted to be undertaken by a
business development company under the Investment Company Act and the rules and
regulations promulgated thereunder will be deemed to be in the ordinary course
of business for purposes of this Section 6.08, (b) transactions between or among
the Borrower and its Subsidiaries, (c) Restricted Payments permitted by
Section 6.05, (d) the transactions provided in the Affiliate Agreements,
(e) transactions described on Schedule IV, (f) any Investment that results in
the creation of an Affiliate, (g) Permitted Directing Body-Approved Affiliate
Transactions; and (h) transactions between or among the Obligors and any SBIC
Subsidiary at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties.

SECTION 6.09.    Lines of Business. The Borrower will not, nor will it permit
any of its Subsidiaries to, engage to any material extent in any business other
than in accordance with its Investment Policies.

SECTION 6.10.    No Further Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Obligor to create, incur,
assume or suffer to exist any Lien upon any of its properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement and the other Loan Documents;
(b) covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the assets encumbered thereby; (c) customary restrictions
contained in leases not subject to a waiver; and (d) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents on any Collateral securing the “Secured Obligations” under
and as defined in the Guarantee and Security Agreement and does not require the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of any
Obligor to secure the Loans or any Hedging Agreement.

 

128



--------------------------------------------------------------------------------

SECTION 6.11.    Modifications of Longer-Term Documents. Without the prior
consent of the Administrative Agent (with the approval of the Required Lenders),
the Borrower will not consent to any modification, supplement or waiver of:

(a)    any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Secured Longer-Term Indebtedness” and
“Unsecured Longer-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless (i) in the case of Secured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Secured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Secured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Secured Shorter-Term Indebtedness” for all purposes of this Agreement) and
(ii) in the case of Unsecured Longer-Term Indebtedness, such Indebtedness would
have been permitted to be incurred as Unsecured Shorter-Term Indebtedness at the
time of such modification, supplement or waiver and the Borrower so designates
such Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon such
Indebtedness shall be deemed to constitute “Unsecured Shorter-Term Indebtedness”
for all purposes of this Agreement) or

(b)    any of the Affiliate Agreements (other than in connection with any
Permitted Directing Body-Approved Affiliate Transaction), unless such
modification, supplement or waiver is not less favorable to the Borrower than
could be obtained on an arm’s-length basis from unrelated third parties.

SECTION 6.12.    Payments of Longer-Term Indebtedness. The Borrower will not,
nor will it permit any of its Subsidiaries to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness (other than the refinancing
of Secured Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness with
Indebtedness permitted under Section 6.01), except for (a) regularly scheduled
payments, prepayments or redemptions of principal and interest in respect
thereof required pursuant to the instruments evidencing such Indebtedness,
(b) payments and prepayments of Secured Longer-Term Indebtedness required to
comply with requirements of Section 2.10(c), (c) payments and prepayments

 

129



--------------------------------------------------------------------------------

of Secured Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness with
the proceeds of any offer and sale of equity interests of the Borrower, or
(d) other payments and prepayments so long as at the time of and immediately
after giving effect to such payment, (i) no Default shall have occurred and be
continuing and (ii) if such payment were treated as a “Restricted Payment” for
the purposes of determining compliance with Section 6.05(d), such payment would
be permitted to be made under Section 6.05(d).

SECTION 6.13.    Immaterial Subsidiaries. The Borrower will not permit the
aggregate value of assets owned by all Immaterial Subsidiaries, legally or
beneficially, or directly or indirectly, to exceed $20,000,000.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a)    subject as provided in clause (e) hereof, the Borrower shall (i) fail to
pay any principal of any Loan or any reimbursement obligation in respect of any
LC Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) fail to deposit any amount into the Letter of Credit Collateral Account as
required by Section 2.09(a) on the Commitment Termination Date;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) or more Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;

(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 2.19(b)(ii)(A), Section 5.03 (with respect to
the Borrower’s existence) or Section 5.08(a), 5.09 (with respect to the
penultimate sentence

 

130



--------------------------------------------------------------------------------

thereof) or in Article VI or any Obligor shall default in the performance of any
of its obligations contained in Section 7 of the Guarantee and Security
Agreement or (ii) Sections 5.01(d) and (e) or 5.02 and such failure shall
continue unremedied for a period of five (5) or more days after notice thereof
by the Administrative Agent (given at the request of any Lender) to the
Borrower;

(e)    a Borrowing Base Deficiency shall occur and continue unremedied for a
period of five (5) or more Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency pursuant to
Section 5.01(e); provided that it shall not be an Event of Default hereunder if
the Borrower shall present the Administrative Agent with a reasonably feasible
plan to enable such Borrowing Base Deficiency to be cured within thirty
(30) Business Days (which 30-Business Day period shall include the five
(5) Business Days permitted for delivery of such plan), so long as such
Borrowing Base Deficiency is cured within such 30-Business Day period; provided
further, such 30-Business Day period shall be extended to a 45-Business Day
period solely to the extent as provided in Section 2.10(c) in order to cure any
failure to satisfy Section 5.13(a)(vi);

(f)    the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b), (d) or (e) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
thirty (30) or more days after notice thereof from the Administrative Agent
(given at the request of any Lender) to the Borrower;

(g)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace periods;

(h)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(after giving effect to any applicable grace periods); provided that this
clause (h) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of

 

131



--------------------------------------------------------------------------------

the Borrower or any of its Subsidiaries or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any of its Subsidiaries or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed and unstayed for a period of sixty (60) or more days or an order or
decree approving or ordering any of the foregoing shall be entered;

(j)    the Borrower or any of its Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(k)    the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(l)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of thirty (30) consecutive days following the entry of such
judgment during which execution shall not be effectively stayed, discharged or
bonded pending appeal, or liability for such judgment amount shall not have been
admitted by an insurer of reputable standing reasonably acceptable to the
Required Lenders or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

(m)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(n)    a Change in Control shall occur;

(o)    Solar Capital Partners, LLC shall cease to be the investment advisor for
the Borrower;

 

132



--------------------------------------------------------------------------------

(p)    the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments having an aggregate Value in excess of 5% of
the aggregate Value of all Portfolio Investments, not be valid and perfected (to
the extent perfection by filing, registration, recordation, possession or
control is required herein or therein) in favor of the Collateral Agent, free
and clear of all other Liens (other than Liens permitted under Section 6.02 or
under the respective Security Documents); provided that if such default is as a
result of any action of the Administrative Agent or Collateral Agent or a
failure of the Administrative Agent or Collateral Agent to take any action
within its control, such default shall continue unremedied for a period of ten
(10) consecutive Business Days after the Borrower receives written notice
thereof from the Administrative Agent;

(q)    except for expiration in accordance with its terms, any of the Loan
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by the Borrower; or

(r)    the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the

 

133



--------------------------------------------------------------------------------

Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01.    Appointment and Authority. Each Lender Party hereby irrevocably
appoints Citibank, N.A. as its administrative agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than the first sentence of Section 8.06(a)) are solely for the benefit of
the Administrative Agent and the Lender Parties, and neither the Borrower nor
any other Obligor shall have rights as a third party beneficiary of any of such
provisions.

SECTION 8.02.    Administrative Agent Individually. (a) The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender Party as any other Lender Party and may exercise the same
as though it were not the Administrative Agent, and the term “Lender Party” or
“Lender Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as a financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lender Parties.

(b)    Each Lender Party understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article VIII as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Obligors or their
respective Affiliates. Furthermore, the Agent’s Group may, in

 

134



--------------------------------------------------------------------------------

undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including the Obligors and their Affiliates and including holding, for its own
account or on behalf of others, equity, debt and similar positions in the
Borrower, another Obligor or their respective Affiliates), including trading in
or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Obligors or their Affiliates. Each
Lender Party understands and agrees that in engaging in the Activities, the
Agent’s Group may receive or otherwise obtain information concerning the
Obligors or their Affiliates (including information concerning the ability of
the Obligors to perform their respective Obligations hereunder and under the
other Loan Documents) which information may not be available to any of the
Lender Parties that are not members of the Agent’s Group. None of the
Administrative Agent nor any member of the Agent’s Group shall have any duty to
disclose to any Lender Party or use on behalf of the Lender Parties, and shall
not be liable for the failure to so disclose or use, any information whatsoever
about or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Obligor or any Affiliate of any Obligor) or
to account for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent shall deliver or otherwise make
available to each Lender Party such documents as are expressly required by any
Loan Document to be transmitted by the Administrative Agent to the Lender
Parties.

(c)    Each Lender Party further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Obligors and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Administrative Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or notification to any Lender
Party. None of (i) this Agreement nor any other Loan Document, (ii) the receipt
by the Agent’s Group of information (including Information) concerning the
Obligors or their Affiliates (including information concerning the ability of
the Obligors to perform their respective Obligations hereunder and under the
other Loan Documents) nor (iii) any other matter shall give rise to any
fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Administrative Agent or any member of
the Agent’s Group to any Lender Party including any such duty that would prevent
or restrict the Agent’s Group from acting on behalf of customers (including the
Obligors or their Affiliates) or for its own account.

 

135



--------------------------------------------------------------------------------

SECTION 8.03.    Duties of Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law, including for the avoidance of doubt, any action that may be in violation
of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 or Article VIII) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until the Borrower
or any Lender Party shall have given notice to the Administrative Agent
describing such Default and such event or events.

(c)    Neither the Administrative Agent nor any member of the Agent’s Group
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Security Documents or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

136



--------------------------------------------------------------------------------

(d)    Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

SECTION 8.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender Party, the
Administrative Agent may presume that such condition is satisfactory to such
Lender Party unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender Party prior to the making of such Loan or the issuance of such
Letter of Credit, and in the case of a Borrowing, such Lender Party shall not
have made available to the Administrative Agent such Lender Party’s ratable
portion of such Borrowing. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower or any other Obligor), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.03 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 8.06.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lender Parties and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower, not to be
unreasonably withheld

 

137



--------------------------------------------------------------------------------

(or, if an Event of Default has occurred and is continuing, in consultation with
the Borrower), to appoint a successor, which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank with an office in New York,
New York. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Party Appointment Period”), then the retiring Administrative
Agent may on behalf of the Lender Parties, appoint a successor Administrative
Agent meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Administrative Agent to appoint, on
behalf of the Lender Parties, a successor Administrative Agent, the retiring
Administrative Agent may at any time upon or after the end of the Lender Party
Appointment Period notify the Borrower and the Lender Parties that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three (3) Business Days after the date
of such notice. Upon the resignation effective date established in such notice
and regardless of whether a successor Administrative Agent has been appointed
and accepted such appointment, the retiring Administrative Agent’s resignation
shall nonetheless become effective and (i) the retiring Administrative Agent
shall be discharged from its duties and obligations as Administrative Agent
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender Party directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as
Administrative Agent of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations as Administrative Agent hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this paragraph). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article VIII and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b)    Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
Lender Parties otherwise, also act to relieve such Person and its Affiliates of
any obligation to

 

138



--------------------------------------------------------------------------------

advance Swingline Loans or consider issuing new, or extending existing, Letters
of Credit where such advance, issuance or extension is to occur on or after the
effective date of such resignation. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank and Swingline Lender, (ii) the retiring Issuing Bank
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, (iii) the successor
Swingline Lender shall enter into an Assignment and Assumption and acquire from
the retiring Swingline Lender each outstanding Swingline Loan of such retiring
Swingline Lender for a purchase price equal to par plus accrued interest and
(iv) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, issued by the retiring Issuing Bank and
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

(c)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, the Issuing Bank and/or any Swingline Lender
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Bank or Swingline Lender, respectively, effective at the close
of business New York time on a date specified in such notice (which date may not
be less than five (5) Business Days after the date of such notice); provided
that such resignation by the Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Bank; and provided,
further, that such resignation by any Swingline Lender will have no effect on
its rights in respect of any outstanding Swingline Loans or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swingline Loan.

SECTION 8.07.    Non-Reliance on Administrative Agent and Other Lender Parties.
(a) Each Lender Party confirms to the Administrative Agent, each other Lender
Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) in taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.

 

139



--------------------------------------------------------------------------------

(b)    Each Lender Party acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Administrative
Agent, any other Lender Party or any of their respective Related Parties, made
its own appraisal and investigation of all risks associated with, and its own
credit analysis and decision to enter into, this Agreement based on such
documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:

(i)    the financial condition, status and capitalization of the Borrower and
each other Obligor;

(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition; and

(iv)    the adequacy, accuracy and/or completeness of any information delivered
by the Administrative Agent, any other Lender Party or by any of their
respective Related Parties under or in connection with this Agreement or any
other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

SECTION 8.08.    Removal of Administrative Agent. Anything herein to the
contrary notwithstanding, if at any time the Required Lenders determine that the
Person serving as Administrative Agent is (without taking into account any
provision in the definition of “Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender, the Required
Lenders (determined after giving effect to Section 9.02) may by notice to the
Borrower and such Person remove such Person as Administrative Agent and, with
the consent of the Borrower (such consent not to be unreasonably withheld),
appoint a replacement Administrative Agent hereunder. Such

 

140



--------------------------------------------------------------------------------

removal will, to the fullest extent permitted by applicable law, be effective on
the earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date thirty (30) Business Days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).

SECTION 8.09.    No Other Duties. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Lead Bookrunner, Joint Lead
Arranger, Lead Arranger, or Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or as a Lender Party hereunder.

SECTION 8.10.    Trust Indenture Act. In the event that Citibank, N.A. or any of
its Affiliates shall be or become an indenture trustee under the Trust Indenture
Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by any Obligor, the parties hereto acknowledge and agree
that any payment or property received in satisfaction of or in respect of any
obligation of such Obligor hereunder or under any other Loan Document by or on
behalf of Citibank, N.A. in its capacity as the Administrative Agent for the
benefit of any Lender Party under any Loan Document (other than Citibank, N.A.
or an Affiliate of Citibank, N.A.) and which is applied in accordance with the
Loan Documents shall be deemed to be exempt from the requirements of Section 311
of the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.

SECTION 8.11.    [reserved].

SECTION 8.12.    Collateral Agent. Each Lender Party hereby confirms the
appointment of the Collateral Agent pursuant to Article 9 of the Guarantee and
Security Agreement. All rights, protections and immunities granted to the
Collateral Agent in the Guarantee and Security Agreement are hereby incorporated
as if fully set forth herein.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.    Notices; Electronic Communications.

(a)    Notices Generally. (i) All notices, demands, requests, consents, and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

(A)    if to the Borrower, to it at 500 Park Avenue, New York, NY 10022,
Attention of Chief Financial Officer, (Telecopy No. 212-994-8545; Telephone
No. 212-993-1660; email peteka@solarcapltd.com);

 

141



--------------------------------------------------------------------------------

(B)    if to the Administrative Agent, to Citibank, N.A., 1615 Brett Road, New
Castle, Delaware 19720, Attention of Benjamin Preston (Telecopy
No. 212-994-0961; Telephone No. 302- 323-3689; email
global.loans.support@citi.com (CC: benjamin.preston@citi.com));

(C)    if to the Issuing Bank, to Citibank, N.A., 1615 Brett Road, New Castle,
Delaware 19720, Attention of Benjamin Preston (Telecopy No. 212-994-0961;
Telephone No. 302- 323-3689; email global.loans.support@citi.com (CC:
benjamin.preston@citi.com));

(D)    if to a Swingline Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire; and

(E)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swingline Lenders, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.

(ii)    All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Article II to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a)(i); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II or
Article VIII shall not be effective until received by the Administrative Agent.

 

142



--------------------------------------------------------------------------------

(iii)    Notwithstanding clauses (i) and (ii) (unless the Administrative Agent
requests that the provisions of clause (i) and (ii) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Obligors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to oploanswebadmin@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower. Nothing in this clause (iii)
shall prejudice the right of the Administrative Agent or any Lender Party to
deliver any Approved Electronic Communication to any Obligor in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.

(b)    Posting of Electronic Communications. (i) Each of the Lender Parties and
each Obligor agree that the Administrative Agent may, but shall not be obligated
to, make the Approved Electronic Communications available to the Lender Parties
by posting such Approved Electronic Communications on Debt Domain™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(ii)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lender Parties and each
Obligor acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the Lender Parties and each Obligor hereby approves
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

(iii)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS

 

143



--------------------------------------------------------------------------------

AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S
GROUP WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.

(iv)    Each of the Lender Parties and each Obligor agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

SECTION 9.02.    Waivers; Amendments.

(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

(b)    Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i)    increase the Commitment of any Lender without the written consent of such
Lender,

 

144



--------------------------------------------------------------------------------

(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,

(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,

(iv)    change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments, or making of disbursements, required thereby without
the written consent of each Lender affected thereby, or

(v)    change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender affected thereby;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or each Swingline Lender, as the case may
be and (y) the consent of Lenders holding not less than two-thirds of the
Revolving Credit Exposure, Term Loans and unused Commitments will be required
(A) for any adverse change affecting the provisions of this Agreement relating
to the determination of the Borrowing Base (including the definitions used
therein), or the provisions of Section 5.12(b)(ii), and (B) for any release of
any material portion of the Collateral other than for fair value or as otherwise
permitted hereunder or under the other Loan Documents.

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification.

 

145



--------------------------------------------------------------------------------

(c)    Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, nor may the Liens thereof be spread
to secure any additional obligations (including any increase in Loans hereunder,
but excluding any such increase pursuant to a Commitment Increase under
Section 2.08(e)) except pursuant to an agreement or agreements in writing
entered into by the Borrower, and by the Collateral Agent with the consent of
the Required Lenders; provided that, (i) without the written consent of each
Lender, no such agreement shall release all or substantially all of the Obligors
from their respective obligations under the Security Documents and (ii) without
the written consent of each Lender, no such agreement shall release all or
substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in connection with securing additional obligations equally and
ratably with the Loans and other obligations hereunder) with respect to all or
substantially all of the collateral security provided thereby, or release all or
substantially all of the guarantors under the Guarantee and Security Agreement
from their guarantee obligations thereunder, except that no such consent shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement, to (1) release any Lien covering property (and to release
any such guarantor) that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented (and each Lender hereby consents to and authorizes the Administrative
Agent and/or the Collateral Agent, as applicable, to enter into, any agreement,
instrument or document acceptable to the Administrative Agent and/or the
Collateral Agent, as applicable, that is necessary to terminate any Security
Document that (x) exclusively covers property which is released from a Lien in
accordance with the foregoing, (y) exclusively covers property which property
has become subject to the Lien of the Lenders pursuant to another Security
Document acceptable to the Administrative Agent or (z) no longer covers any
Collateral) and (2) release from the Guarantee and Security Agreement any
Subsidiary Guarantor (and any property of such Subsidiary Guarantor) that is
designated as a Financing Subsidiary in accordance with this Agreement or which
ceases to be consolidated on the Borrower’s financial statements and is no
longer required to be a Subsidiary Guarantor, so long as (A) after giving effect
to any such release under this clause (2) (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans) the Covered Debt Amount
does not exceed the Borrowing Base and the Borrower delivers a certificate of a
Financial Officer to such effect to the Administrative Agent, (B) either (I) the
amount of any excess availability under the Borrowing Base immediately prior to
such release is not diminished as a result of such release or (II) the Gross
Borrowing Base immediately after giving effect to such release is at least 110%
of the Covered Debt Amount and (C) no Event of Default has occurred and is
continuing.

 

146



--------------------------------------------------------------------------------

(d)    Defaulting Lenders. Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, to the fullest extent
permitted by applicable law, such Lender will not be entitled to vote in respect
of amendments and waivers hereunder and the Commitment and the outstanding Loans
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

(e)    Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02, the Borrower has obtained the
consent of the Required Lenders but the consent of one or more Lenders (each a
“Non-Consenting Lender”) whose consent is required for such change, waiver,
discharge or termination is not obtained, then (so long as no Event of Default
has occurred and is continuing) the Borrower shall have the right, at its sole
cost and expense, to replace each such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 2.18(b) so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Lead Arranger and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Collateral Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all documented out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank

 

147



--------------------------------------------------------------------------------

or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect thereof and
(iv) and all documented costs, expenses, taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document or any other
document referred to therein. Unless an Event of Default has occurred and is
continuing, the Borrower shall not be responsible for the reimbursement of any
(i) fees, costs and expenses of the Independent Valuation Provider incurred
pursuant to Section 5.12(d) and (ii) any fees, costs and expenses incurred in
accordance with Section 5.06(b), collectively in an aggregate amount in excess
of $200,000 in the aggregate incurred for all such fees, costs and expenses in
any 12-month period (the “IVP Supplemental Cap”).

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (other than Taxes
or Other Taxes which shall only be indemnified by the Borrower to the extent
provided in Section 2.16), including the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the willful misconduct or gross negligence of such Indemnitee
or (ii) a claim against such Indemnitee for breach in bad faith of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if a
final and nonappealable judgment against such Indemnitee has been obtained from
a court of competent jurisdiction. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

 

148



--------------------------------------------------------------------------------

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Collateral Agent, any
Issuing Bank or any Swingline Lender or any Related Party of the foregoing under
paragraph (a) or (b) of this Section or to the extent that the fees, costs and
expenses of the Independent Valuation Provider incurred pursuant to
Section 5.12(d) or the fees, costs and expenses incurred in accordance with
Section 5.06(b) exceed the IVP Supplemental Cap for any 12-month period, each
Lender severally agrees to pay to the Administrative Agent (or any sub-agent),
the Collateral Agent, such Issuing Bank or such Swingline Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent, such Issuing Bank or such Swingline Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the Collateral
Agent, any such Issuing Bank or any such Swingline Lender in connection with
such capacity.

(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

(f)    No Fiduciary Duty. Each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Banks”), may have economic interests that
conflict with those of the Obligors, their stockholders and/or their affiliates.
Each Obligor agrees that nothing in this Agreement or the other Loan Documents
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Bank, on the one
hand, and such Obligor, its stockholders or its affiliates, on the other. The
Obligors acknowledge and agree that (i)

 

149



--------------------------------------------------------------------------------

the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Banks, on the one hand, and the Obligors, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Bank has assumed an advisory or fiduciary responsibility in favor of any
Obligor, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Bank has advised, is
currently advising or will advise any Obligor, its stockholders or its
Affiliates on other matters) or any other obligation to any Obligor except the
obligations expressly set forth in the Loan Documents and (y) each Bank is
acting solely as principal and not as the agent or fiduciary of any Obligor, its
management, stockholders, creditors or any other Person. Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Obligor agrees that it will not claim that any
Bank has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Obligor, in connection with such transaction
or the process leading thereto.

SECTION 9.04.    Successors and Assigns.

(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, each Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders.

(i)    Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments

 

150



--------------------------------------------------------------------------------

and the Loans and LC Exposure at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender or an Affiliate of a Lender or, if an Event of
Default has occurred and is continuing, any other assignee; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after notice is delivered by the applicable Lender to the
Borrower in accordance with Section 9.01(a)(ii)(i); and

(B)    the Administrative Agent, each Swingline Lender and the Issuing Bank.

(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B)    each partial assignment of any Class of Commitments or Loans and LC
Exposure shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments, Loans and LC Exposure;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender or an Approved Fund), for which the Borrower and the
Subsidiary Guarantors shall not be obligated;

(D)    the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire;

(E)    no such assignment will be made to any Defaulting Lender or any of their
respective subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute a Defaulting Lender; and

 

151



--------------------------------------------------------------------------------

(F)    no such assignment shall be made to a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person).

(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

(iv)    Defaulting Lender Assignments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
will be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment make such additional payments to
the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lenders and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in the applicable Class. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

152



--------------------------------------------------------------------------------

(c)    Maintenance of Registers by Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Registers” and each individually, a “Register”). The entries in the
Registers shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Registers shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e)    Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.14 (or any other increased costs protection provision),
2.15 or 2.16. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Issuing Bank, the Lenders and the Borrower, and each of the Administrative
Agent, the Lenders and the Obligors shall be entitled to rely upon and deal
solely with the Granting Lender with respect to Loans made by or through its
SPC. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by the
Granting Lender.

 

153



--------------------------------------------------------------------------------

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one (1) year and one (1) day
after the payment in full of all outstanding senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

(f)    Participations. Any Lender may, without the consent of the Borrower, sell
participations to one or more regulated banking institutions or insurance
companies or any Affiliate of a Lender and, with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), to one or more other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans and LC Disbursements owing to it);
provided that (i) the consent of the Borrower shall not be required if such
Participant does not have the right to receive any non-public information that
may be provided pursuant to this Agreement (and the Lender selling such
participation agrees with the Borrower at the time of the sale of such
participation that it will not deliver such non-public information to the
Participant), (ii) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (iii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iv) the Borrower, the Administrative Agent, the

 

154



--------------------------------------------------------------------------------

Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (g) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.17(d) as
though it were a Lender hereunder.

(g)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.16
as though it were a Lender and in the case of a Participant claiming exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, the
applicable Lender shall provide the Borrower with satisfactory evidence that the
participation is in registered form and shall permit the Borrower to review such
register as reasonably needed for the Borrower to comply with its obligations
under applicable laws and regulations.

(h)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each

 

155



--------------------------------------------------------------------------------

Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(i)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(j)    No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in its Commitments or any Loan or LC Exposure held by it hereunder to the
Borrower or any of its Affiliates or Subsidiaries without the prior consent of
each Lender.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees

 

156



--------------------------------------------------------------------------------

payable to the Administrative Agent constitute the entire contract between and
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Obligor
against any of and all the obligations of any Obligor now or hereafter existing
under the Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have; provided that in the event that any Defaulting
Lender exercises any such right of setoff, (x) all amounts so set off will be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19(b) and, pending such payment,
will be segregated by such Defaulting

 

157



--------------------------------------------------------------------------------

Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Bank, the Swingline Lenders and the Lenders
and (y) the Defaulting Lender will provide promptly to the Administrative Agent
a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

SECTION 9.09.    Governing Law; Jurisdiction; Etc.

(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)    Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c)    Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

 

158



--------------------------------------------------------------------------------

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 

159



--------------------------------------------------------------------------------

SECTION 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13.    Treatment of Certain Information; Confidentiality.

(a)    Treatment of Certain Information. The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

(b)    Confidentiality. Each of the Administrative Agent, the Lenders and the
Lender Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurances
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document, any action or proceeding relating to this Agreement or any other Loan
Document, the enforcement of rights hereunder or thereunder or any litigation or
proceeding to which the Administrative Agent, any Lender Party or any of its
respective Affiliates may be a party, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement; provided that, unless an Event
of Default has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required prior to
the disclosure of any Information to a potential assignee or Participant that is
not a regulated banking institution or insurance company, or (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives)
surety, reinsurer,

 

160



--------------------------------------------------------------------------------

guarantor or credit liquidity enhancer (or their advisors) to or in connection
with any swap, derivative or other similar transaction under which payments are
to be made by reference to the obligations hereunder or to the Borrower and its
obligations under this Agreement or payments hereunder, (iii) to any rating
agency when required by it, or (iv) the CUSIP Service Bureau or any similar
organization, (g) with the consent of the Borrower, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or its Affiliates, (i) to Gold
Sheets and other similar bank trade publications; such information to consist of
deal terms and other information regarding the credit facilities evidenced by
this Agreement customarily found in such publications, (j) to a Person that is
an investor or prospective investor in a Securitization (as defined below) that
agrees that its access to information regarding the Borrower and the Loans is
solely for purposes of evaluating an investment in such Securitization, (k) to a
Person that is a trustee, collateral manager, servicer, noteholder or secured
party in a Securitization in connection with the administration, servicing and
reporting on the assets serving as collateral for such Securitization, (l) to a
nationally recognized rating agency that requires access to information
regarding the Loan Parties, the Loans and Loan Documents in connection with
ratings issued with respect to a Securitization or (m) in connection with any
pledge or assignment to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender permitted by Section 9.04(i). For purposes of this
Section, “Securitization” means a public or private offering by a Lender or any
of its Affiliates or their respective successors and assigns, of securities
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans or the Loan Documents.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14.    USA Patriot Act. Each of the Administrative Agent and each
Lender hereby notifies the Obligors that pursuant to the requirements of the
Patriot Act, it may be required to obtain, verify and record information that
identifies the Obligors, which information includes the name and address of the
Obligors and other information that will allow it to identify the Obligors in
accordance with the Patriot Act.

 

161



--------------------------------------------------------------------------------

SECTION 9.15.    Existing Agreements. On the Effective Date and in connection
with the execution of this Agreement, (i) each Lender in its capacity, as
applicable, as a “Lender” under the June 2012 Credit Agreement (each, an
“Existing Lender”) hereby authorizes and directs the “Administrative Agent”
under the June 2012 Credit Agreement to execute and deliver the Payoff Letter
attached hereto as Exhibit F on its behalf in its capacity as an Existing
Lender. In addition, (i) each Existing Lender (constituting “Required Lenders”
as defined in the June 2012 Credit Agreement) hereby consents to the amendments
contemplated by the Guarantee and Security Agreement authorizes and directs the
“Administrative Agent” under the June 2012 Credit Agreement to execute and
deliver the Guarantee and Security Agreement and (ii) each Existing Lender
hereby acknowledges that, upon the effectiveness of this Agreement and the
Guarantee and Security Agreement, the Liens securing the obligations of the
Borrower under the June 2012 Credit Agreement shall be of no further force and
effect and that each Existing Lender shall cease to constitute Secured Parties
(as defined in the Guarantee and Security Agreement).

SECTION 9.16.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among the parties thereto, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

162



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.17.    German Bank Separation Act. Solely for so long as Deutsche Bank
AG New York Branch, or any Affiliate thereof, is a Lender, if any such Lender is
subject to the GBSA (as defined below) (any such Lender, a “GBSA Lender”) and
such GBSA Lender shall have determined in good faith (based on advice of counsel
(including in-house counsel)), which determination shall be made in consultation
with the Borrower subject to the terms hereof) that, due to the implementation
of the German Act on the Ring-fencing of Risks and for the Recovery and
Resolution Planning for Credit Institutions and Financial Groups (Gesetz zur
Abschirmung von Risiken und zur Planung der Sanierung und Abwicklung von
Kreditinstituten und Finanzgruppen) of 7 August 2013 (commonly referred to as
the German Bank Separation Act (Trennbankengesetz) (the “GBSA”), whether before
or after the date hereof, or any corresponding European legislation (such as the
proposed regulation on structural measures improving the resilience of European
Union credit institutions) that may amend or replace the GBSA in the future or
any regulation thereunder, or due to the promulgation of, or any change in the
interpretation by, any court, tribunal or regulatory authority with competent
jurisdiction of the GBSA or any corresponding future European legislation that
may amend or replace the GBSA in the future or any regulation thereunder, the
arrangements contemplated by this Agreement or the Loans have, or will, become
illegal, prohibited or otherwise unlawful (regardless of whether such
illegality, prohibition or unlawfulness could be prevented by transferring such
arrangements, Commitments and/or Loans to an Affiliate or other third party),
then, and in any such event, such GBSA Lender shall give written notice to the
Borrower and the Administrative Agent of such determination (which written
notice shall include a reasonably detailed explanation of such illegality,
prohibition or unlawfulness, including, without limitation, evidence and
calculations used in the determination thereof, a “GBSA Initial Notice”),
whereupon until the fifth Business Day after the date of such GBSA Initial
Notice, such GBSA Lender shall use commercially reasonable efforts to transfer
to the extent permitted under applicable law such arrangements, Commitments
and/or Loans to an Affiliate or other third party in accordance with
Section 9.04. If no such transfer is effected in accordance with the preceding
sentence, such GBSA Lender shall give written notice thereof to the Borrower and
the Administrative Agent a (“GBSA Final Notice”), whereupon (i) all of the
obligations of such GBSA Lender shall become due and payable, and the Borrower
shall repay the outstanding principal of such obligations together with accrued
interest thereon and all other amounts due and payable to the GBSA Lender, on
the fifth Business Day immediately after the date of such GBSA Final Notice (the
“Initial GBSA Termination Date”) and, for the avoidance of doubt, such repayment
shall not be subject to the terms

 

163



--------------------------------------------------------------------------------

and conditions of Section 2.17(c) or (d) to the extent that there are no
outstanding amounts then due and payable to the other Lenders on such fifth
Business Day and (ii) the Commitment of such GBSA Lender shall terminate on the
Initial GBSA Termination Date; provided that, notwithstanding the foregoing, if,
prior to such Initial GBSA Termination Date, the Borrower and/or the
Administrative Agent in good faith reasonably believes that there is a mistake,
error or omission in the grounds used to determine such illegality, prohibition
or unlawfulness under the GBSA or any corresponding future European legislation
that may amend or replace the GBSA in the future or any regulation thereunder,
then the Borrower and/or the Administrative Agent, as applicable, may provide
written notice (which written notice shall include a reasonably detailed
explanation of the basis of such good faith belief, including, without
limitation, evidence and calculations used in the determination thereof, a “GBSA
Consultation Notice”) to that effect, at which point the obligations owed to
such GBSA Lender hereunder and under the Loans shall not become due and payable,
and the Commitments of such GBSA Lender shall not terminate, until the Business
Day immediately following the tenth Business Day immediately after the Initial
GBSA Termination Date (the period from, and including, the date of the GBSA
Consultation Notice until the tenth Business Day immediately thereafter being
the “GBSA Consultation Period”). In the event that the Borrower and/or the
Administrative Agent, as applicable, and such GBSA Lender cannot in good faith
reasonably agree during the GBSA Consultation Period whether the arrangements
contemplated by this Agreement or the Loans have, or will, become illegal,
prohibited or otherwise unlawful under the GBSA or any corresponding future
European legislation that may amend or replace the GBSA in the future or any
regulation thereunder, then all of the obligations owed to such GBSA Lender
hereunder and under the Loans shall become due and payable, and the Commitments
of such GBSA Lender shall terminate, on the Business Day immediately following
the last day of such GBSA Consultation Period. Notwithstanding anything to the
contrary contained herein, no part of the proceeds of any extension of credit
hereunder will be used to pay any GBSA Lender or otherwise satisfy any
obligation under this Section 9.17. To the extent that any LC Exposure exists at
the time a GBSA Lender’s Commitments are cancelled and its obligations under the
Loan Documents are repaid in full, such LC Exposure shall be reallocated as set
forth in Section 2.17 treating for purposes hereof each Lender (other than any
GBSA Lender) as a non-Defaulting Lender for purposes of such reallocation and
treating the GBSA Lender as a Defaulting Lender solely for such purposes.

[Remainder of page intentionally left blank]

 

164